 



Exhibit 10.27

 

(CHASE LOGO) [c71357c7135701.jpg]
CREDIT AGREEMENT

dated as of

August 31, 2007

among

P.F. CHANG’S CHINA BISTRO, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

BANK OF AMERICA, N.A.
as Syndication Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agent

JP MORGAN SECURITIES INC.
as Sole Bookrunner and Sole Lead Arranger

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I  Definitions     1  
Section 1.01
  Defined Terms     1  
Section 1.02
  Classification of Loans and Borrowings     15  
Section 1.03
  Terms Generally     15  
Section 1.04
  Accounting Terms; GAAP     16  
 
            ARTICLE II  The Credits     16  
Section 2.01
  Revolving Loan Commitments     16  
Section 2.02
  Loans and Borrowings     16  
Section 2.03
  Requests for Revolving Borrowings     17  
Section 2.04
  [Intentionally left blank]     17  
Section 2.05
  Swingline Loans     17  
Section 2.06
  Letters of Credit     19  
Section 2.07
  Funding of Borrowings     22  
Section 2.08
  Interest Elections     23  
Section 2.09
  Termination, Reduction and Increase of Revolving Loan Commitments     24  
Section 2.10
  Repayment of Loans; Evidence of Debt     25  
Section 2.11
  Prepayment of Loans     26  
Section 2.12
  Fees     26  
Section 2.13
  Interest     27  
Section 2.14
  Alternate Rate of Interest     28  
Section 2.15
  Increased Costs     29  
Section 2.16
  Break Funding Payments     30  
Section 2.17
  Taxes     30  
Section 2.18
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     33  
Section 2.19
  Mitigation Obligations; Replacement of Lenders     33  
 
            ARTICLE III  Representations and Warranties     34  
Section 3.01
  Organization; Powers     34  
Section 3.02
  Authorization; Enforceability     34  
Section 3.03
  Governmental Approvals; No Conflicts     34  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
Section 3.04
  Financial Condition; No Material Adverse Change     35  
Section 3.05
  Properties     35  
Section 3.06
  Litigation and Environmental Matters     35  
Section 3.07
  Compliance with Laws and Agreements     36  
Section 3.08
  Investment and Holding Company Status     36  
Section 3.09
  Taxes     36  
Section 3.10
  ERISA     36  
Section 3.11
  Disclosure     36  
Section 3.12
  Subsidiaries     36  
Section 3.13
  Operating Facilities     37  
Section 3.14
  Regulation U     37  
Section 3.15
  Anti-Terrorism     37  
Section 3.16
  Labor Disputes     37  
 
            ARTICLE IV  Conditions     37  
Section 4.01
  Effective Date     37  
Section 4.02
  Each Credit Event     39  
 
            ARTICLE V  Affirmative Covenants     39  
Section 5.01
  Financial Statements; Ratings Change and Other Information     39  
Section 5.02
  Notices of Material Events     41  
Section 5.03
  Existence; Conduct of Business     41  
Section 5.04
  Payment of Obligations     41  
Section 5.05
  Maintenance of Properties; Insurance     41  
Section 5.06
  Books and Records; Inspection Rights     41  
Section 5.07
  Compliance with Laws     42  
Section 5.08
  Use of Proceeds and Letters of Credit     42  
Section 5.09
  Security Documents     42  
Section 5.10
  Continuing Guarantees     42  
Section 5.11
  Information Regarding Operating Facilities     43  
Section 5.12
  Leases     43  
 
            ARTICLE VI  Negative Covenants     43  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
Section 6.01
  Indebtedness     43  
Section 6.02
  Liens     44  
Section 6.03
  Fundamental Changes     44  
Section 6.04
  Investments, Loans, Advances, Guarantees and Acquisitions     45  
Section 6.05
  Swap Agreements     45  
Section 6.06
  Restricted Payments     45  
Section 6.07
  Transactions with Affiliates     46  
Section 6.08
  Restrictive Agreements     46  
Section 6.09
  Financial Covenants     46  
Section 6.10
  Negative Pledge     46  
Section 6.11
  Amendments to Operating/Partnership Agreements     47  
Section 6.12
                   47  
Section 6.13
                   47  
 
            ARTICLE VII  Events of Default     47  
 
            ARTICLE VIII  The Administrative Agent     50  
 
            ARTICLE IX  Miscellaneous     51  
Section 9.01
  Notices     52  
Section 9.02
  Waivers; Amendments     53  
Section 9.03
  Expenses; Indemnity; Damage Waiver     53  
Section 9.04
  Successors and Assigns     55  
Section 9.05
  Survival     58  
Section 9.06
  Counterparts; Integration; Effectiveness     58  
Section 9.07
  Severability     59  
Section 9.08
  Right of Setoff     59  
Section 9.09
  Governing Law; Jurisdiction; Consent to Service of Process     59  
Section 9.10
  WAIVER OF JURY TRIAL     60  
Section 9.11
  Headings     60  
Section 9.12
  Confidentiality     60  
Section 9.13
  USA Patriot Act     61  

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Page
 
SCHEDULES:
   
 
   
Schedule 2.01 — Commitments
   
Schedule 3.06 — Disclosed Matters
   
Schedule 3.12 — Subsidiaries
   
Schedule 3.13 — Operating Facilities
   
Schedule 6.01 — Existing Indebtedness
   
Schedule 6.02 — Existing Liens
   
Schedule 6.08 — Existing Restrictions
   
 
   
EXHIBITS:
   
 
   
Exhibit “A” — Form of Assignment and Assumption
   
Exhibit “B” — Form of Note
   
Exhibit “C” — Form of Borrowing Request/Interest Election Request
   
Exhibit “D” — Form of Compliance Certificate
   
Exhibit “E” — Form of Security Agreement
   
Exhibit “F” — Form of Continuing Guarantee
   

 

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
CREDIT AGREEMENT dated to be effective as of August 31, 2007, among P.F. CHANG’S
CHINA BISTRO, INC., a Delaware corporation, the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., a national banking association, as Administrative Agent, BANK
OF AMERICA, N.A., a national banking association, as Syndication Agent, and
WELLS FARGO BANK, N.A., a national banking association, as Documentation Agent.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any ongoing business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power of the outstanding ownership interests
of a partnership or limited liability company).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., a national banking
association, in its capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

 



--------------------------------------------------------------------------------



 



“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR spread”, “Eurodollar spread” or “Facility Fee rate”, as the case may be:

                              ABR     Eurodollar     Facility Fee   Leverage
Ratio   spread     spread     rate  
Leverage Ratio I
    0.0 %     0.40 %     0.08 %
Leverage Ratio II
    0.0 %     0.50 %     0.10 %
Leverage Ratio III
    0.0 %     0.625 %     0.125 %
Leverage Ratio IV
    0.0 %     0.75 %     0.15 %
Leverage Ratio V
    0.0 %     0.875 %     0.175 %

The Leverage Ratio shall govern pricing hereunder and shall be determined based
upon the most recent Financials delivered to the Administrative Agent.
Adjustments, if any, to the Applicable Rate shall be effective five (5) Business
Days after the Administrative Agent has received the most recent Financials. If
the Borrower fails to deliver the Financials to the Administrative Agent at the
time required pursuant to Section 5.01, then Leverage Ratio IV shall apply until
five (5) days after such Financials are so delivered, at which time the
Applicable Rate shall be adjusted to reflect the Leverage Ratio reflected in the
latest Financials.
Notwithstanding the foregoing, Leverage Ratio III shall be in effect until the
Administrative Agent receives the Financials for the first fiscal quarter of the
Borrower to occur after the Effective Date, and adjustments to the Applicable
Rate shall thereafter be effected in accordance with the preceding paragraph.
For purposes hereof, the following shall have the following meanings:
“Financials” means the annual or quarterly financial statements of the Borrower
and its Subsidiaries delivered pursuant to the Credit Documents.

 

-2-



--------------------------------------------------------------------------------



 



“Leverage Ratio I” means, as of the last day of the applicable fiscal quarter
referred to in the most recent Financials, the Leverage Ratio is less than 0.5
to 1.0.
“Leverage Ratio II” means, as of the last day of the applicable fiscal quarter
referred to in the most recent Financials, the Leverage Ratio is equal to or
greater than 0.5 to 1.0 but less than or equal to 1.0 to 1.0.
“Leverage Ratio III” means, as of the last day of the applicable fiscal quarter
referred to in the most recent Financials, the Leverage Ratio is greater than
1.0 to 1.0 but less than or equal to 1.5 to 1.0.
“Leverage Ratio IV” means, as of the last day of the applicable fiscal quarter
referred to in the most recent Financials, the Leverage Ratio is greater than
1.5 to 1.0 but less than or equal to 2.0 to 1.0.
“Leverage Ratio V” means, as of the last day of the applicable fiscal quarter
referred to in the most recent Financials, the Leverage Ratio is greater than
2.0 to 1.0.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b)(ii).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit “A” or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means P.F. CHANG’S CHINA BISTRO, INC., a Delaware corporation.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit “C”.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Phoenix, Arizona are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

-3-



--------------------------------------------------------------------------------



 



“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 331/3% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
any Guarantor; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower or any Guarantor by Persons who
were neither (i) nominated by the board of directors of the Borrower or such
Guarantor nor (ii) appointed by directors so nominated; or (c) the acquisition
of direct or indirect Control of the Borrower or any Guarantor by any Person or
group.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or any other type of Loan that may be available hereunder.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning assigned to such term in Section 5.09(a).
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$150,000,000.00.
“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

 

-4-



--------------------------------------------------------------------------------



 



“Continuing Guarantee” has the meaning assigned to such term in Section 5.10.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Documents” means the Note, the Security Documents, the Continuing
Guarantees and any other documents, agreements or instruments evidencing,
securing or otherwise relating to the Loans, as such document, agreements or
instruments may be amended, modified, extended, renewed, supplemented or
restated from time to time.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06, all of which have been
included in reports submitted by Borrower to the Securities and Exchange
Commission.
“Documentation Agent” means WELLS FARGO BANK, N.A., a national banking
association, in its capacity as documentation agent for the Lenders hereunder.
The Documentation Agent shall have no rights, duties or responsibilities under
the Credit Documents beyond those of a Lender.
“Dollars” or “$” refers to lawful money of the United States of America.
“EBITDA” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to Net Income for such period plus (a) the
following to the extent deducted in calculating such Net Income: (i) Interest
Expense for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) any non-cash charges
arising from compensation expense as a result of the adoption of Financial
Accounting Standards Board Statement 123 (Revised 2004), “Share-Based Payment”,
which requires certain stock-based compensation to be recorded as expense within
the Borrower’s consolidated statement of operations, and (v) other non-recurring
expenses of the Borrower and its Subsidiaries reducing such Net Income which do
not represent a cash item in such period or any future period and minus (b) the
following to the extent included in calculating such consolidated Net Income:
(i) Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period and (ii) all non-cash items increasing Net Income
for such period.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

-5-



--------------------------------------------------------------------------------



 



“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower, any of its Subsidiaries or any of
their ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower, any of its
Subsidiaries or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower, any of its
Subsidiaries or any of their ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower, any of its Subsidiaries or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower, any
of its Subsidiaries or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.

 

-6-



--------------------------------------------------------------------------------



 



“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).
“Facility Fee” has the meaning assigned to such term in Section 2.12(a).
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fixed Charge Coverage Ratio” means the ratio of (i) Borrower’s and its
Subsidiaries’ EBITDA on a consolidated basis less their Maintenance Capital
Expenditures plus their Rental Expense, minority interest expense and imputed
partner bonus expense, to (ii) the sum of their Interest Expense, Rental
Expense, tax expense, scheduled principal repayments on any Indebtedness
(including without limitation Capital Lease Obligations) and distributions to
minority partners.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America.

 

-7-



--------------------------------------------------------------------------------



 



“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means each material domestic Subsidiary which the Administrative
Agent requires in its reasonable discretion to deliver a Continuing Guarantee.
Each Guarantor shall be so identified on Schedule 3.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person if required to be classified as a liability in
accordance with GAAP, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) current accounts
payable and other accrued liabilities incurred in the ordinary course of
business or incurred in connection with permitted acquisitions, and
(ii) contingent payments associated with permitted acquisitions to the extent
such contingent payments are not classified as liabilities in accordance with
GAAP) if required to be classified as a liability in accordance with GAAP,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations and all other Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, and (k) all Net Mark-to-Market Exposure under
any Swap Agreement and other financial contracts.

 

-8-



--------------------------------------------------------------------------------



 



The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness shall not include any liability arising under or related to any
employee, officer or director compensation plan, indemnification agreements,
severance or income continuation amounts owing former officers, employees or
directors or any surety bonds, performance guarantees, operating leases or
outsourcing and maintenance obligations or any tax obligations. Indebtedness
shall also not include any Guarantees of any leases on behalf of any
Subsidiaries or any construction allowances granted by landlords under any
leases.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in the form attached hereto as Exhibit C in
accordance with Section 2.08.
“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of all interest, premium payments, debt
discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest expense in accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

-9-



--------------------------------------------------------------------------------



 



“Issuing Bank” means JPMorgan Chase Bank, N.A., a national banking association,
in its capacity as the issuer of Letters of Credit hereunder, and its successors
in such capacity as provided in Section 2.06(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lease Obligations” of any Person means the obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, as reported
as such on a balance sheet of such Person.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context required otherwise, the term “Lenders”
includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Leverage Ratio” means the ratio of the total consolidated Indebtedness of
Borrower and its Subsidiaries to their EBITDA.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

-10-



--------------------------------------------------------------------------------



 



“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Maintenance Capital Expenditures” means capital expenditures incurred by
Borrower or any of its Subsidiaries with respect to the refurbishing of existing
restaurants owned or operated by Borrower and/or a Subsidiary. “Maintenance
Capital Expenditures” do not include capital expenditures incurred by Borrower
or any of its Subsidiaries with respect to any recently acquired or developed
restaurant.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial or otherwise, of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower and Guarantors collectively to
perform their material obligations under this Agreement and the other Credit
Documents to which each is a party, (c) the rights or remedies of, or benefits
available to, the Administrative Agent and the Lenders under this Agreement or
other Credit Documents, or (d) the validity or enforceability of the Credit
Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $500,000.00. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means the Revolving Loan Maturity Date.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, the net income of the Borrower and its Subsidiaries
(excluding extraordinary gains and extraordinary losses) for that period.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from a Swap Agreement. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming the Swap Agreement were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).
“Note” has the meaning assigned to such term in Section 2.10(e).

 

-11-



--------------------------------------------------------------------------------



 



“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Participant” has the meaning set forth in Section 9.04(c).
“Patriot Act” has the meaning set forth in Section 3.15.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisitions” has the meaning set forth in Section 6.04(d).
“Permitted Encumbrances” means:
(a) Liens imposed by law for taxes, assessments or governmental charges that are
not yet due or are being contested in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other insurance and other
social security laws or regulations, or to secure customs’ duties, public or
statutory obligations in lieu of surety or stay or appeal bonds;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g) contractual or statutory liens incurred in the ordinary course of business
in favor of landlords under leasehold interests;

 

-12-



--------------------------------------------------------------------------------



 



(h) liens or security interests retained by a lessor on a liquor license (i)
sold by such lessor (or its affiliate) to Borrower or any Subsidiary, or (ii) as
security for Borrower’s or any Subsidiary’s obligations under a lease;
(i) liens or security interests if such liens or security interests are
subordinate to the liens or security interests of Lenders hereunder pursuant to
a subordination agreement approved by the Administrative Agent; and
(j) purchase money liens or security interests in favor of equipment suppliers
incurred in the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above; and
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AA by S&P and Aa by Moody’s, and (iii) have portfolio assets of
at least $5,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-13-



--------------------------------------------------------------------------------



 



“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in Phoenix, Arizona; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Rental Expense” means, for any period, for the Borrower and its Subsidiaries on
a consolidated basis, total rental expense as calculated in accordance with
GAAP.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50.0% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and its Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“Revolving Loan Maturity Date” means August 30, 2013.
“S&P” means Standard & Poor’s.
“Security Agreement” has the meaning assigned to such term in Section 5.09(a).
“Security Documents” has the meaning assigned to such term in Section 5.09(b).

 

-14-



--------------------------------------------------------------------------------



 



“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means Bank of America, N.A., a national banking association,
in its capacity as syndication agent for the Lenders hereunder. The Syndication
Agent shall have no rights, duties or responsibilities under the Credit
Documents beyond those of a Lender.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

-15-



--------------------------------------------------------------------------------



 



“Transactions” means the execution, delivery and performance by the Borrower and
Guarantors of this Agreement and the other Credit Documents, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

-16-



--------------------------------------------------------------------------------



 



ARTICLE II
THE CREDITS
Section 2.01 Revolving Loan Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Revolving Loan Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.
Section 2.02 Loans and Borrowings.
(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Revolving Loan Commitments. The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Revolving Loan Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000.00 and not less than $1,000,000.00. Each Swingline Loan
shall be in an amount that is in an integral multiple of $100,000.00 and not
less than $100,000.00. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of twelve (12) Eurodollar Revolving Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Loan Maturity Date.
Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Phoenix, Arizona time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Phoenix, Arizona time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., Phoenix, Arizona time,
on the date of the proposed Borrowing.

 

-17-



--------------------------------------------------------------------------------



 



Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in the form attached hereto as Exhibit “C”, and signed
by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04 [Intentionally left blank].
Section 2.05 Swingline Loans.
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $10,000,000.00 or (ii) the sum of the total Revolving
Credit Exposures plus the aggregate principal amount of outstanding Swingline
Loans exceeding the total Commitments; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, Phoenix, Arizona time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., Phoenix, Arizona time, on the
requested date of such Swingline Loan.

 

-18-



--------------------------------------------------------------------------------



 



(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Phoenix, Arizona time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
Section 2.06 Letters of Credit.
(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

-19-



--------------------------------------------------------------------------------



 



(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. The Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $50,000,000.00, (ii) the sum of the total Revolving Credit Exposures
shall not exceed the total Revolving Loan Commitments and (iii) the expiration
date thereof shall comply with Section 2.06(c) below.
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), provided that any Letter of
Credit with a term of one year may provide for the renewal thereof for
additional one-year periods, which shall in no event extend beyond the date
referred in clause (ii) hereinafter, and (ii) the date that is five (5) Business
Days prior to the Revolving Loan Maturity Date, unless such Letter of Credit is
cash collateralized in a manner satisfactory to Administrative Agent in its
reasonable discretion.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Loan
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

-20-



--------------------------------------------------------------------------------



 



(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Issuing Bank shall notify the Borrower and the
Administrative Agent thereof, and the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Phoenix, Arizona time, on the date that
is the later of (A) three Business Days after such LC Disbursement is made, and
(B) (i) the Business Day that the Borrower receives such notice, if such notice
is received prior to 10:00 a.m., Phoenix, Arizona time, on the day of receipt,
or the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or Section 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make

 

-21-



--------------------------------------------------------------------------------



 



any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).

 

-22-



--------------------------------------------------------------------------------



 



From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be a Permitted
Investment and shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
Section 2.07 Funding of Borrowings.
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Phoenix, Arizona time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided, that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in Phoenix, Arizona and designated by the Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

 

-23-



--------------------------------------------------------------------------------



 



(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
Section 2.08 Interest Elections.
(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form attached hereto as Exhibit “C” and signed by the Borrower.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

-24-



--------------------------------------------------------------------------------



 



(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
Section 2.09 Termination, Reduction and Increase of Revolving Loan Commitments.
(a) Unless previously terminated, the Revolving Loan Commitments shall terminate
on the Maturity Date.
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Revolving Loan Commitments
shall be in an amount that is an integral multiple of $5,000,000.00 and not less
than $5,000,000.00 and (ii) the Borrower shall not terminate or reduce the
Revolving Loan Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the sum of the Revolving Credit
Exposures would exceed the total Revolving Loan Commitments.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Loan Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Loan Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving Loan
Commitments shall be permanent. Each reduction of the Revolving Loan Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Loan Commitments.

 

-25-



--------------------------------------------------------------------------------



 



(d) Borrower may, provided no Default then exists, solicit incremental and new
Commitments from Administrative Agent, the Lenders and/or third party financial
institutions reasonably acceptable to the Administrative Agent in amounts that
do not exceed in the aggregate $50,000,000.00. The Borrower shall notify
Administrative Agent, in writing, of any election to increase the Commitments
specifying such election and effective date thereof and covenanting that no
Default then exists. No Lender’s Commitment shall be increased without such
Lender’s prior written consent.
Section 2.10 Repayment of Loans; Evidence of Debt.
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Loan Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least [two (2)]
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

-26-



--------------------------------------------------------------------------------



 



(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit “B” (collectively, the “Note”). In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form reasonably
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
Section 2.11 Prepayment of Loans.
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
(b) The Borrower shall notify the Administrative Agent (and in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., Phoenix, Arizona
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Phoenix,
Arizona time, one Business Day before the date of prepayment, or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, Phoenix,
Arizona time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Loan Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.
Section 2.12 Fees.
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee (the “Facility Fee”), which shall accrue at the
Applicable Rate on the daily amount of the unused Revolving Loan Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued Facility Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Loan Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any Facility Fees
accruing after the date on which the Revolving Loan Commitments terminate shall
be payable on demand. All Facility Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

-27-



--------------------------------------------------------------------------------



 



(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Loan Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, (ii) to the Issuing Bank a fronting fee equal to an annual
rate of 12.5 basis points on the face amount of each Letter of Credit, and
(iii) to the Issuing Bank its standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Fees accrued through and including the last day of March,
June, September and December of each year shall be payable in arrears on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Loan Commitments terminate and any such fees
accruing after the date on which the Revolving Loan Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand. All fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
any fees payable in the amounts and at the times separately agreed upon between
the Borrower and the Administrative Agent.
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Facility Fees, to
the Lenders. Fees paid shall not be refundable under any circumstances.
Section 2.13 Interest.
(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c) [Intentionally left blank].

 

-28-



--------------------------------------------------------------------------------



 



(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

-29-



--------------------------------------------------------------------------------



 



Section 2.15 Increased Costs.
(a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred seventy (270) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

-30-



--------------------------------------------------------------------------------



 



Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.19, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
Section 2.17 Taxes.
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

-31-



--------------------------------------------------------------------------------



 



(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

 

-32-



--------------------------------------------------------------------------------



 



Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Phoenix, Arizona time, on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 201 North Central Avenue, 21st Floor,
Phoenix, Arizona 85004, Attn: Commercial Banking Group, AZ1-1178, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

-33-



--------------------------------------------------------------------------------



 



(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 2.19 Mitigation Obligations; Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

-34-



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
Section 3.02 Authorization; Enforceability. The Transactions, when consummated,
will be within the Borrower’s and its Guarantors’ organizational powers and will
have been duly authorized by all necessary organizational and, if required,
stockholder or member action. This Agreement and the other Credit Documents to
which they are a party have been duly executed and delivered by the Borrower and
the Guarantors and constitute the legal, valid and binding obligation of the
Borrower and the Guarantors, enforceable in accordance with their terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 3.03 Governmental Approvals; No Conflicts. The Transactions, when
consummated, (a) will not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries which would
result in a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
except as contemplated by this Agreement.
Section 3.04 Financial Condition; No Material Adverse Change.
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2006, reported on by KPMG
International, independent public accountants, and (ii) as of and for the
six-month period ended June 30, 2007, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

-35-



--------------------------------------------------------------------------------



 



(b) Since June 30, 2007, there has been no material adverse change in the
business, assets or operations, financial or otherwise, of the Borrower and its
Subsidiaries, taken as a whole.
Section 3.05 Properties.
(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes, free and clear of all Liens, except
for Permitted Encumbrances.
(b) Each of the Borrower and its Subsidiaries owns or has possession of, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, except for any failure to own,
possess, or have a license to use that could not reasonably be expected to
result in a Material Adverse Effect; and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
Section 3.06 Litigation and Environmental Matters.
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement, the Credit Documents or the
Transactions.
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability, or
(iv) knows of any basis for any Environmental Liability.
(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

-36-



--------------------------------------------------------------------------------



 



Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 3.08 Investment and Holding Company Status. Neither the Borrower nor any
of its Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 2005.
Section 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
(except for sales and use tax returns involving, in the aggregate, immaterial
amounts) and has paid or caused to be paid all Taxes required to have been paid
by it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
Section 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
Section 3.12 Subsidiaries. The Borrower has no Subsidiaries other than those
Persons listed as Subsidiaries in Schedule 3.12; Schedule 3.12 states as of the
date hereof the organizational form of each entity and the number and/or
percentage of outstanding shares or other equity interest (including options,
warrants and other rights to acquire any interest) of each such class of capital
stock or other equity interest owned by Borrower or by any such Subsidiary; the
outstanding shares or other equity interests of each such Subsidiary have been
duly authorized and validly issued and are fully paid and nonassessable; and
Borrower and each such Subsidiary owns beneficially and of record all the shares
and other interests it is listed as owning in Schedule 3.12 free and clear of
any Lien.

 

-37-



--------------------------------------------------------------------------------



 



Section 3.13 Operating Facilities. Schedule 3.13 contains a true and complete
list of all owned or leased restaurant, office and other operating facilities of
the Borrower and each Subsidiary and, as to each such facility, describes
(a) the address of the facility, (b) the type of facility, (c) whether it is
owned or leased by the Borrower or such Subsidiary, and (d) the identity of such
owner or lessee.
Section 3.14 Regulation U. Neither Borrower nor any Subsidiary owns any “margin
security” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System except amounts thereof that do not and will not in
the aggregate constitute a substantial part of Borrower’s or such Subsidiary’s
assets.
Section 3.15 Anti-Terrorism. Neither Borrower or any Subsidiary or their
representative constituents or affiliates is a “specially designated national”
or “blocked person” (as those terms are defined by the US Office of Foreign
Assets Control), or is in violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten To Commit, or Support Terrorism
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56, the
“Patriot Act”).
Section 3.16 Labor Disputes. Neither Borrower, Guarantor nor any Subsidiary is
currently experiencing any labor disputes or, to the best of Borrower’s
knowledge, have had any labor disputes threatened.
ARTICLE IV
CONDITIONS
Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Gallagher & Kennedy, P.A., counsel for the Borrower and
the Guarantors, covering such matters relating to the Borrower, the Guarantors,
this Agreement or the Transactions as the Required Lenders shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion.
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the
Guarantors, the authorization of the Transactions and any other legal matters
relating to the Borrower and the Guarantors, this Agreement, the Credit
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

 

-38-



--------------------------------------------------------------------------------



 



(d) The Administrative Agent shall have received executed copies of the Credit
Documents.
(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(f) All governmental and third party approvals necessary or, in the commercially
reasonable discretion of the Administrative Agent, advisable in connection with
the financing contemplated hereby and the continuing operations of the Borrower
and its Subsidiaries shall have been obtained and be in full force and effect.
(g) The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Borrower for the three most recent
fiscal years ended prior to the Effective Date as to which such financial
statements are available, and (ii) satisfactory unaudited interim consolidated
financial statements of the Borrower for each quarterly period ended subsequent
to the date of the latest financial statements delivered pursuant to clause
(i) of this paragraph as to which such financial statements are available.
(h) The Administrative Agent, the Lenders and J. P. Morgan Securities, Inc.
shall have received all fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all reasonable and documented out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(i) The Administrative Agent and Lenders shall have received such other legal
opinions, documents and other instruments as they shall reasonably request in
connection herewith.
(j) The Administrative Agent shall have received evidence to its reasonable
satisfaction of the repayment in full of, and termination of, all commitments,
obligations and undertakings, under that certain Credit Agreement dated as of
August 4, 2006, as amended, between Administrative Agent and Borrower.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

-39-



--------------------------------------------------------------------------------



 



(a) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement or any other Credit Document shall be true and correct
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable.
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Section 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent:
(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

-40-



--------------------------------------------------------------------------------



 



(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower substantially in
the form of Exhibit “D” (the “Compliance Certificate”) (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.09, and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;
(f) not later than forty-five (45) days after the end of each fiscal year,
deliver to the Administrative Agent and each Lender consolidated financial
projections for the Borrower and its Subsidiaries for the next fiscal year
prepared in good faith in accordance with prior practice of the Borrower; and
(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement and the Credit
Documents, as the Administrative Agent or any Lender may reasonably request.
Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

-41-



--------------------------------------------------------------------------------



 



(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000.00; and
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.
Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

-42-



--------------------------------------------------------------------------------



 



Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used to finance the working capital needs of the Borrower and for the
Borrower’s general corporate purposes, including share repurchases and
acquisitions permitted by this Agreement. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
Section 5.09 Security Documents.
(a) So long as the Lenders have any Commitment outstanding to the Borrower and
so long as any Loan or other obligation hereunder is outstanding, the Borrower
shall cause such Loan and the Borrower’s and the Guarantors’ other obligations
under this Agreement and the Credit Documents to be secured at all times by a
valid and effective first priority security interest granted pursuant to a
pledge and security agreement substantially in the form attached hereto as
Exhibit “E” (each a “Security Agreement”), each duly executed and delivered by
or on behalf of the Borrower and each Guarantor, granting the Administrative
Agent for the benefit of the Lenders a valid and enforceable security interest
in all of its personal property described therein (“Collateral”), subject to no
Lien other than Permitted Encumbrances. Collateral shall not include any
leasehold interest held by the Borrower. Notwithstanding the foregoing, the
Collateral shall exclude those assets whose relative value to the Lenders does
not justify the cost and/or effort required to perfect a security interest in
such assets, as determined by the Administrative Agent in its reasonable
discretion.
(b) All of the documents required by this Section 5.09 shall be in form
reasonably satisfactory to the Administrative Agent and its counsel, and,
together with any financing statements for filing and/or recording, and any
other items required by the Administrative Agent to effectuate the liens and
security interests of the Administrative Agent contemplated by the Security
Agreement and this Agreement and to perfect such liens and security interests
with respect to Collateral, may heretofore or hereinafter be referred to as the
“Security Documents.”
(c) The Borrower shall obtain and deliver to the Administrative Agent, and
maintain in full force and effect so long as any obligation of the Borrower to
the Lenders remains unpaid or unperformed, valid and effective security
agreements in the form of the Security Agreement from any new Guarantors.
Section 5.10 Continuing Guarantees. So long as any Loan is outstanding, the
Borrower shall cause such Loan and the Borrower’s obligations under this
Agreement and the Credit Documents to be guaranteed at all times by a continuing
guarantee substantially in the form attached hereto as Exhibit “F” (each a
“Continuing Guarantee”) delivered to the Administrative Agent for the benefit of
the Lenders from each Guarantor and any Subsidiary who Administrative Agent
requests to be a Guarantor.
Section 5.11 Information Regarding Operating Facilities. Upon request of the
Administrative Agent, the Borrower shall provide an updated list (in the format
of Schedule 3.13 hereof) of all operating facilities of the Borrower and each
Subsidiary.

 

-43-



--------------------------------------------------------------------------------



 



Section 5.12 Leases. Each lease that is to be used in leasing any of the real
property owned by Borrower or any Subsidiary shall be subject to Administrative
Agent’s prior written approval, which approval shall not be unreasonably
withheld. Each such lease shall have been entered into by Borrower or such
Subsidiary in good faith and at arm’s length. Borrower shall, or shall cause its
Subsidiary to, assign to Administrative Agent all of its right, title and
interest in and to all leases and rents and shall execute and deliver to
Administrative Agent written assignments thereof in form satisfactory to
Administrative Agent. Upon request of Administrative Agent, Borrower shall
deliver to Administrative Agent individual estoppel certificates from all
tenants under such leases certifying: (a) that the leased premises have been
completed to the satisfaction of that tenant, (b) that the lease is in full
force and effect and there are no existing defaults to the knowledge of that
tenant, (c) the date upon which the term of the lease commenced and the date to
which rentals have been paid, (d) that there are no setoffs or counterclaims
against the rent payments and no credits against the rent payments except as set
forth in the lease, (e) that the lease has not been amended or modified and
there are no representations, warranties, understandings or agreements
pertaining to the subject matter thereof other than as expressly stated in the
written lease, and (f) that the tenant has no knowledge of any prior assignment
or pledge of the lease or of rentals thereunder. For purposes of clarification,
this Section 5.12 shall only apply to real property owned by the Borrower and/or
any Subsidiary and does not apply to leases or subleases to any Subsidiary, nor
does it apply to any leases of real property pursuant to which Borrower and/or
any Subsidiary is the lessee.
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 6.01 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a) Indebtedness created hereunder;
(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01, but
not any extensions, renewals or replacements of any such Indebtedness;
(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary;
(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition of any personal property, provided that the aggregate principal
amount of such Indebtedness shall not exceed $3,000,000.00 at any time
outstanding;

 

-44-



--------------------------------------------------------------------------------



 



(e) Unsecured Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition by the Borrower or Subsidiary of partnership interests, provided
that the aggregate amount of such Indebtedness shall not exceed $20,000,000.00
at any time outstanding;
(f) Indebtedness incurred under a Swap Agreement so long as the notional amount
related thereto does not exceed the Commitment; and
(g) Other unsecured Indebtedness in an aggregate principal amount not exceeding
$3,000,000.00 at any time outstanding.
Section 6.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a) Liens created hereunder or in connection herewith;
(b) Permitted Encumbrances;
(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof, including those set forth in Schedule 6.02; provided that
such Lien shall secure only those obligations which it secures on the date
hereof; and
(d) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness permitted under Section 6.01.
Section 6.03 Fundamental Changes.
(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Subsidiary may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Borrower or to another
Subsidiary, and (iv) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04. The restrictions in this Section 6.03(a) to the sale
of assets shall not apply to the sale of inventory, the disposition of assets no
longer best used in or useful to the business, or worn or damaged assets, the
disposition of securities, and transfers necessary to allow for permitted merger
or consolidation transactions.

 

-45-



--------------------------------------------------------------------------------



 



(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto. Notwithstanding the
foregoing, none of the restrictions contained in this Section 6.03 shall apply
to Taneko Japanese Tavern, Inc., a Delaware corporation (“Taneko”), so long as
any action relating to Taneko does not otherwise result in a Default hereunder.
Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
(a) Permitted Investments;
(b) investments by the Borrower in the Equity Interests of its Subsidiaries and,
subject to limitations in Section 6.06, any repurchase of the Equity Interests
of the Borrower;
(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; and
(d) Acquisitions meeting the following requirements or otherwise approved by the
Required Lenders (each such Acquisition constituting a “Permitted Acquisition”):
(i) as of the date of the consummation of such Acquisition, no Default shall
have occurred and be continuing or would result from such Acquisition, and the
representation and warranty contained in Section 5.08 shall be true both before
and after giving effect to such Acquisition;
(ii) such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened by any shareholder or director of the
seller or entity to be acquired;
(iii) the business to be acquired in such Acquisition is similar or related to
one or more of the lines of business in which the Borrower and its Subsidiaries
are engaged on the Effective Date;

 

-46-



--------------------------------------------------------------------------------



 



(iv) as of the date of the consummation of such Acquisition, all material
approvals required in connection therewith shall have been obtained; and
(v) that do not exceed in the aggregate $50,000,000.00 in cash and/or non-cash
consideration in any twelve (12) month period or $125,000,000.00 in cash
consideration or $200,000,000.00 in cash and/or non-cash consideration during
the term of this Agreement.
Section 6.05 Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
Section 6.06 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except for purchases of Equity Interests in
the Borrower that do not exceed in an aggregate amount $100,000,000.00;
provided, however, that nothing herein shall prevent any dividends or
distributions from a Subsidiary to Borrower.
Section 6.07 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate, (c) any Restricted Payment permitted by
Section 6.06 and (d) any other transactions otherwise permitted by this
Agreement, including, without limitation, transactions permitted by Article VI.
Section 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof or the Liens on such leases or contracts.

 

-47-



--------------------------------------------------------------------------------



 



Section 6.09 Financial Covenants. The Borrower will not permit at any time:
(a) The Leverage Ratio to exceed 2.50 to 1.00.
(b) The Fixed Charge Coverage Ratio to be less than 1.25 to 1.00.
Section 6.10 Negative Pledge. The Borrower will not, and will not permit any
Subsidiary to, permit to exist any Lien on any real property now owned or
hereafter acquired by it, except:
(a) Liens created hereunder or in connection herewith;
(b) Permitted Encumbrances;
(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that such Lien shall
secure only those obligations which it secures on the date hereof; and
(d) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness permitted under Section 6.01.
Section 6.11 Amendments to Operating/Partnership Agreements. The Borrower will
not amend the operating or partnership agreement, as applicable, of itself or
any Subsidiary to include, or permit to exist an operating or partnership
agreement, as applicable, of any Subsidiary which includes, any provision which
would (a) prohibit, restrict or materially decrease distributions by such
Subsidiary to the Borrower under such agreement in respect of the ownership
interest of the Borrower in such Subsidiary or in any restaurant, or
(b) decrease below 80% the percentage ownership interest of the Borrower in such
Subsidiary or in any restaurant.
Section 6.12 Change in Fiscal Year. Change the times of commencement or
termination of its fiscal year or other accounting periods; or change its
methods of accounting other than to conform to generally accepted accounting
principles applied on a consistent basis.
Section 6.13 Change in Business. The Borrower will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto;
provided, however, that the manufacturing, distribution and sale of Asian
cuisine products offered by Borrower or any of its Subsidiaries in their
restaurants direct to consumers through grocery or other retail points of
purchase not owned by an Affiliate of Borrower or any of its Subsidiaries shall
be permitted.

 

-48-



--------------------------------------------------------------------------------



 



ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or the Credit Documents, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days after written notice to the Borrower;
(c) any material representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been false or misleading in any material respect
when made or deemed made;
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s or any
Subsidiary’s existence) or 5.08 and such failure shall continue unremedied for a
period of thirty (30) calendar days after written notice thereof from the
Administrative Agent to the Borrower;
(e) the Borrower or any Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or other Credit Documents
(other than those specified in clause (a), (b), (d) or (f) of this Article), and
such failure shall continue unremedied for a period of thirty (30) calendar days
after written notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender), or if such failure
cannot reasonably be remedied in thirty (30) days, then sixty (60) days after
said written notice from the Administrative Agent to the Borrower;
(f) the Borrower shall fail to observe or comply with any covenant, conditions
or agreement contained in Article VI of this Agreement;
(g) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods);

 

-49-



--------------------------------------------------------------------------------



 



(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed,
unstayed, unbonded, or uninsured for ninety (90) consecutive calendar days or an
order or decree approving or ordering any of the foregoing shall be entered;
(j) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing;
(k) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(l) one or more final judgments (after the expiration of all times to appeal
therefrom) for the payment of money in an aggregate amount in excess of
$1,000,000.00 shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged or unpaid for a
period of thirty (30) consecutive days during which execution shall not be
effectively bonded or stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any substantial part of the assets of the
Borrower or any Subsidiary to enforce any such judgment;

 

-50-



--------------------------------------------------------------------------------



 



(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(n) if (a) the Borrower or any Subsidiary shall default (which default shall
continue beyond any applicable grace period and shall not be effectively waived)
in the performance, observance or fulfillment of any term, covenant or condition
contained in any material lease or sublease of restaurant or other operating
facilities or any other material agreement or commitment upon expiration,
termination or lapse of one or more of which, individually or collectively,
could reasonably be expected to have a Material Adverse Effect;
(o) the occurrence of a Default under any Credit Document; or
(p) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

-51-



--------------------------------------------------------------------------------



 



The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability for relying thereon. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

-52-



--------------------------------------------------------------------------------



 



Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its subagents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
MISCELLANEOUS
Section 9.01 Notices.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i) if to the Borrower, to it at:
7676 East Pinnacle Peak Road
Scottsdale, Arizona 85255
Attention: Mr. Mark Mumford
Telecopy No.: (480) 888-3007

 

-53-



--------------------------------------------------------------------------------



 



(ii) if to the Administrative Agent, to:
JPMorgan Chase Bank, N.A.
201 North Central Avenue
21st Floor
Phoenix, Arizona 85004
Attn: Commercial Banking Group, AZ1-1178
Telecopy No.: (602) 221-1502
(iii) if to the Swingline Lender to:
JPMorgan Chase Bank, N.A.
201 North Central Avenue
21st Floor
Phoenix, Arizona 85004
Attn: Commercial Banking Group, AZ1-1178
Telecopy No.: (602) 221-1502
(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 9.02 Waivers; Amendments.
(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

-54-



--------------------------------------------------------------------------------



 



(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be.
Section 9.03 Expenses; Indemnity; Damage Waiver.
(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with any syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Credit Document, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

-55-



--------------------------------------------------------------------------------



 



(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
Section 9.04 Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

-56-



--------------------------------------------------------------------------------



 



(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and
(C) the Issuing Bank.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

-57-



--------------------------------------------------------------------------------



 



(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

-58-



--------------------------------------------------------------------------------



 



(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

-59-



--------------------------------------------------------------------------------



 



(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect for a period of three (3) years
after the later of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

-60-



--------------------------------------------------------------------------------



 



Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Arizona.
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Superior
Court of the State of Arizona sitting in Maricopa County and of the United
States District Court of Phoenix, Arizona, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement against any other party or their
respective properties in the courts of any jurisdiction.
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-61-



--------------------------------------------------------------------------------



 



Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding the foregoing, each of the
Administrative Agent, the Issuing Bank and the Lenders agree that in the event
disclosure is required under Section 9.12(b) or (c) above, they will (A) provide
the Borrower with prompt notice of the existence, terms, and circumstances
surrounding such request or requirement, (B) take reasonable steps to narrow
that request, and (C) if disclosure of Information is required, furnish only
such portion of the Information such party’s counsel advises is legally required
to disclosure.
Section 9.13 USA Patriot Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Borrower and Guarantors that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and Guarantors, which information
includes the name and address of the Borrower and Guarantors and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.

 

-62-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

              P.F. CHANG’S CHINA BISTRO, INC.,     a Delaware corporation
 
       
 
  By:   /s/ Richard L. Federico
 
       
 
  Name:   Richard L. Federico
 
       
 
  Title:   Chairman and Chief Executive Officer
 
       

              JPMORGAN CHASE BANK, N.A.,     a national banking association,    
as a Lender and as Administrative Agent
 
       
 
  By:   /s/ Steven J. Krakoski
 
       
 
  Name:   Steven J. Krakoski
 
       
 
  Title:   Senior Vice President
 
       

 

-63-



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., a national banking     association, as a
Lender and as Syndication Agent
 
       
 
  By:   /s/ Angelo Maragos
 
       
 
  Name:   Angelo Maragos
 
       
 
  Title:   Vice President
 
       

 

-64-



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, N.A.,     a national banking association,     as
a Lender and as Documentation Agent
 
       
 
  By:   /s/ J. Nicholas Cole
 
       
 
  Name:   J. Nicholas Cole
 
       
 
  Title:   Managing Director
 
       
 
       
 
  By:   /s/ Stephen A. Leon
 
       
 
  Name:   Stephen A. Leon
 
       
 
  Title:   Managing Director
 
       

 

-65-



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION,     a national banking
association, as a Lender
 
       
 
  By:   /s/ Jacob Payne
 
       
 
  Name:   Jacob Payne
 
       
 
  Title:   Vice President
 
       

 

-66-



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK,     a national banking association, as a Lender
 
       
 
  By:   /s/ Gary S. Losey
 
       
 
  Name:   Gary S. Losey
 
       
 
  Title:   Vice President
 
       

 

-67-



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

                      Commitments           Revolving Credit       Lenders  
Exposure           August 31, 2007      
 
        1.  
JPMorgan Chase Bank, N.A., as Administrative
Agent
201 North Central Avenue
21st Floor
Phoenix, Arizona 85004
Attn: Commercial Banking Group, AZ1-1178
  $ 40,000,000.00      
 
        2.  
Bank of America, N.A., as Syndication Agent
  $ 30,000,000.00      
 
        3.  
Wells Fargo Bank, N.A., as Documentation Agent
  $ 30,000,000.00      
 
        4.  
U.S. Bank National Association
  $ 25,000,000.00      
 
        5.  
Fifth Third Bank
  $ 25,000,000.00      
 
         
 
           
Total Commitments
  $ 150,000,000.00      
 
         
 
           
Maximum Aggregate Commitments
  $ 150,000,000.00  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
DISCLOSED MATTERS
The Borrower is engaged in various legal actions, which arise in the ordinary
course of its business. The Borrower is also currently under examination by
various taxing authorities for calendar years 2002 through 2005.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.12
SUBSIDIARIES

                              Borrower     Name   Entity and State   Ownership %
 
                of P.F. Chang’s China Bistro, Inc.            
 
                A. Guarantors            
 
               
1.
  PEI WEI ASIAN DINER, INC.   a Delaware corporation     100 %
 
               
2.
  PFCCB ADMINISTRATION, INC.   a Delaware corporation     100 %
 
               
3.
  PFCCB Shared Corporate Services, Inc.   an Arizona corporation     100 %
 
               
4.
  PFCCB Gift Card, Inc.   an Arizona corporation     100 %
 
               
5.
  PFCCB Pinnacle Peak LLC   an Arizona limited liability company     100 %
 
               
6.
  PFCCB Equipment, LLC   a Delaware limited liability company     100 %
 
               
7.
  PFCCB Licensing, Inc.   a Delaware corporation     100 %
 
               
8.
  PFCCB Retail, Inc.   a Delaware corporation     100 %
 
                B. Non-Guarantors            
 
               
 
  PWAD Southwest, Inc.   a Texas corporation     100 %
 
               
 
  TANEKO JAPANESE TAVERN, INC.   a Delaware corporation     94 %
 
               
 
  PFCCB 2005 Partnership LLP   an Arizona limited liability partnership    
90.58 %
 
               
 
  PFCCB 2006 Partnership LLP   an Arizona limited liability partnership    
93.77 %
 
               
 
  Lucky Cat Assistance Fund, Inc.   a Delaware nonprofit corporation     N/A  
 
               
 
  PFC Building III Limited Partnership   an Arizona limited partnership     6.78
%
 
               
 
  PFCCB NUCA LLC   an Arizona limited liability company     99.11 %

 

 



--------------------------------------------------------------------------------



 



                              Borrower     Name   Entity and State   Ownership %
 
               
 
  PFCCB NUCA (2003) LLC   an Arizona limited liability company     88.39 %
 
               
 
  PFCCB Mid-Atlantic LLC   an Arizona limited liability company     93.82 %
 
               
 
  PFCCB Southeastern LLC   an Arizona limited liability company     95.40 %
 
               
 
  PFCCB Southeastern (2003) LLC   an Arizona limited liability company     87.42
%
 
               
 
  PFCCB SO CAL LLC   an Arizona limited liability company     97.06 %
 
               
 
  PFCCB SO CAL II LLC   an Arizona limited liability company     91.39 %
 
               
 
  PFCCB SO CAL (2003) LLC   an Arizona limited liability company     92.14 %
 
               
 
  PFCCB LouTex Joint Venture LLP   an Arizona limited liability partnership    
99.37 %
 
               
 
  PFCCB Florida Joint Venture LLP   an Arizona limited liability partnership    
95.64 %
 
               
 
  PFCCB NewTex Joint Venture LLP   an Arizona limited liability partnership    
88.95 %
 
               
 
  PFCCB Midwest LLC   an Arizona limited liability company     96.68 %
 
               
 
  PFCCB Midwest (2003) LLC   an Arizona limited liability company     92.92 %
 
               
 
  PFCCB Northwest LLC   an Arizona limited liability company     95.97 %
 
               
 
  PFCCB Northwest (2004) LLC   an Arizona limited liability company     90.16 %
 
               
 
  PFCCB Halpern LLC   an Arizona limited liability company     99.21 %
 
               
 
  PFCCB Marlton LLC   a Delaware limited liability company     99 %

 

-2-



--------------------------------------------------------------------------------



 



                              Borrower     Name   Entity and State   Ownership %
 
               
 
  PFCCB Edgewater LLC   a Delaware limited liability company     99 %
 
               
 
  PFCCB Wichita LLC   a Kansas limited liability company     100 %
 
               
 
  P.F.C.C.B. Club-Frankford, Inc.   a Texas non-profit corporation     N/A  
 
               
 
  P.F.C.C.B. Texas, Inc.   a Texas corporation (Wholly-owned by PFCCB Licensing,
Inc.)   None
 
               
 
  PFCCB Arkansas, Inc.   an Arkansas non-profit corporation     N/A  
 
               
 
  PFCCB Rogers, Inc.   an Arkansas non-profit corporation     N/A  
 
               
 
  PFC Hawaii LLC   a Hawaii limited liability company     1 %
 
               
 
  P.F. Chang’s III, L.L.C.   an Arizona limited liability company     97.50 %
 
                of Pei Wei Asian Diner Inc.            
 
               
 
  Pei Wei Asian Diner One LLC   an Arizona limited liability company     90.32 %
 
               
 
  Pei Wei Asian Diner Two (Dallas) LLC   an Arizona limited liability company  
  94.48 %
 
               
 
  Pei Wei Asian Diner Three (SO CAL) LLC   an Arizona limited liability company
    87.20 %
 
               
 
  Pei Wei Asian Diner Four (Houston) LLP   an Arizona limited liability
partnership     90 %
 
               
 
  Pei Wei Asian Diner Five (Denver) LLC   an Arizona limited liability company  
  90 %
 
               
 
  Pei Wei Asian Diner Six (Nevada) LLC   an Arizona limited liability company  
  97.68 %
 
               
 
  Pei Wei Asian Diner Seven (Central Texas) LLP   an Arizona limited liability
partnership     90 %

 

-3-



--------------------------------------------------------------------------------



 



                              Borrower     Name   Entity and State   Ownership %
 
               
 
  Pei Wei Asian Diner Nine (DC) LLC   an Arizona limited liability company    
94.66 %
 
               
 
  Pei Wei Asian Diner Ten (Florida) LLC   an Arizona limited liability company  
  90 %
 
               
 
  Pei Wei Asian Diner Eleven (Minnesota) LLC   an Arizona limited liability
company     90 %
 
               
 
  Pei Wei Asian Diner Fourteen (North Carolina) LLC   an Arizona limited
liability company     100 %
 
               
 
  Pei Wei Asian Diner Fifteen (Michigan), LLC   an Arizona limited liability
company     90 %
 
               
 
  Pei-the-Wei, Inc.   a Texas corporation     100 %
 
               
 
  PWAD Texas, Inc.   a Texas corporation     100 %
 
               
 
  The Arbors Club, Inc.   a Texas non-profit corporation     N/A  
 
               
 
  PWAD-Preston Center Club, Inc.   a Texas non-profit corporation     N/A  
 
               
 
  PWAD Forest Lane Club, Inc.   a Texas non-profit corporation     N/A  
 
               
 
  Pei Wei Houston, Inc.   a Texas corporation     100 %
 
               
 
  PWAD Olathe LLC   a Kansas limited liability company     100 %
 
               
 
  PWAD Overland Park LLC   a Kansas limited liability company     100 %

 

-4-



--------------------------------------------------------------------------------



 



SCHEDULE 3.13
OPERATING FACILITIES
P.F. CHANG’S CHINA BISTRO
STORE LIST*
(AS OF AUGUST 16, 2007)

     
740 South Mill Avenue
  8315 S. Park Meadow Center Drive
Tempe, AZ 85281
  Littleton, CO 80124 
 
   
8888 SW 136th Street, Suite T100
  17355 Biscayne Boulevard
Miami, FL 33176
  Miami, FL 33160 
 
   
3301 Veterans Memorial Boulevard
  4165 Paradise Road
Metairie, LA 70002
  Las Vegas, NV 89109 
 
   
6809-F Phillips Place Court
  1716 M International Drive
Charlotte, NC 28210
  McLean, VA 22102 
 
   
2041 Rosecrans Avenue
  1415 15th Street
El Segundo, CA 90245
  Denver, CO 80202 
 
   
500 Ashwood Parkway
  233 Summit Boulevard
Atlanta, GA 30338
  Birmingham, AL 35243 
 
   
1819 Lake Cook Road
  2801 W. Big Beaver, 1st Level D-112 
Northbrook, IL 60062
  Troy, MI 48084 
 
   
8500 Beverly Boulevard, #117 and 119
  8 Park Plaza
Los Angeles, CA 90048
  Boston, MA 02116 
 
   
436 North Orlando Avenue
  1504 Old Country Road
Winter Park, FL 32789
  Westbury, NY 11590 
 
   
4325 Glenwood Avenue, Space 225B
  390 Hackensack Ave., Suite 50 
Raleigh, NC 27612
  Hackensack, NJ 07601 
 
   
7132 East Greenway Parkway
  326 Wilshire Boulevard
Phoenix, AZ 85254
  Santa Monica, CA 90401 
 
   
1205 Broadway Plaza
  174 West 300 South
Walnut Creek, CA 94596
  Salt Lake City, UT 84101 

 

 



--------------------------------------------------------------------------------



 



     
1095 South Rampart Boulevard
  4040 Townsfair Way
Las Vegas, NV 89128
  Columbus, OH 43219 
 
   
2340 Mansell Road
  102 West 47th Street
Alpharetta, GA 30022
  Kansas City, MO 64112 
 
   
11301 Rockville Pike, #1-4.1 and 1-4.2
  530 North Wabash
North Bethesda, MD 20895
  Chicago, IL 60606 
 
   
3333 Buford Drive, Bldg. 4, #VA-03
  1805 East River Road, Suite 101 
Buford, GA 30519
  Tucson, AZ 85718 
 
   
1181 Ridgeway Road
  7077 Friars Road
Memphis, TN 38119
  San Diego, CA 92108 
 
   
21821 Oxnard Street
  2361 Fountain Square Drive
Woodland Hills, CA 91367
  Lombard, IL 60148 
 
   
125 Westchester Avenue, Space D315
  61 Fortune Drive
White Plains, NY 10601
  Irvine, CA 92718 
 
   
1145 Newport Center Drive
  1 West Flat Iron Circle, Unit 500, Bldg. 5 
Newport Beach, CA 92660
  Broomfield, CO 80021 
 
   
2525 West End
  2633 Edmonson Road
Nashville, TN 37203
  Norwood, OH 45209 
 
   
1180 Galleria Boulevard
  25101 Chagrin Boulevard
Roseville, CA 95678
  Beachwood, OH 44122 
 
   
49 West Maryland Street, Suite 226
  3667 Las Vegas Boulevard South
Indianapolis, IN 46204
  Las Vegas, NV 89109 
 
   
27000 Crown Valley Parkway
  525 Bellevue Square
Mission Viejo, CA 92691
  Bellevue, WA 98004 
 
   
8601 Keystone Crossing
  10300 Little Patuxent Parkway
Indianapolis, IN 46240
  Columbia, MD 21044 
 
   
1400 Glades Road, Bay 220
  3255 West Chandler Boulevard
Boca Raton, FL 33431
  Chandler, AZ 85266 
 
   
390 West El Camino Real
  148 West Bridge Street
Sunnyvale, CA 94087
  West Homestead, PA 15120 

 

-2-



--------------------------------------------------------------------------------



 



     
260 East Colorado Boulevard, Suite 201
  2700 Southdale Center
Pasadena, CA 91109
  Edina, MN 55435 
 
   
71800 Highway 111, Suite C104
  500 Route 73 South, Space G1
Rancho Mirage, CA 92270
  Marlton, NJ 08053 
 
   
15301 Ventura Boulevard, Suite P-22
  10840 Tamiami Trail
Sherman Oaks, CA 91403
  Naples, FL 34108 
 
   
180 El Camino Real
  439 Cool Springs Boulevard
Palo Alto, CA 94304
  Franklin, TN 37067 
 
   
575 East University Parkway
  2500 North Mayfair Road
Orem, UT 84097
  Wauwatosa, WI 53226 
 
   
6741 Kingston Pike
Knoxville, TN 37919
  10150 California Street
Omaha, NE 68114
 
   
3101 PGA Boulevard, Suite F142
  4551 Virginia Beach Boulevard
Palm Beach Gardens, FL 33410
  Virginia Beach, VA 23462 
 
   
4200 Conroy Road, Space A144
  2425 Lake Lansing Road
Orlando, FL 32839
  Lansing, MI 48912 
 
   
1295 Chesterfield Parkway East
  16170 North 83rd Avenue
Chesterfield, MO 63017
  Peoria, AZ 85382 
 
   
4440 The 25 Way, NE
  5180 Kietzke Lane
Albuquerque, NM 87107
  Reno, NV 89509 
 
   
219 Westshore Plaza
  6135 Parkcenter Circle
Tampa, FL 33609
  Dublin, OH 43017 
 
   
1725 Briargate Parkway
  17905 Haggerty Road
Colorado Springs, CO 80920
  Northville Township, MI 48167 
 
   
9212 Stony Point
  4250 Fairfax Corner Avenue
Richmond, VA 23235
  Fairfax, VA 22030 
 
   
1139 NW Couch Street
  340 South Pine Avenue
Portland, OR 97209
  Long Beach, CA 90801 
 
   
820 Eastview Mall
  6801 Fayetteville Road
Victor, NY 14564
  Durham, NC 27713 

 

-3-



--------------------------------------------------------------------------------



 



     
1530 J Street, Suite 100
  983 Baltimore Pike
Sacramento, CA 95814
  Glen Mills, PA 19342 
 
   
98 South Second Street
  101 South Green Valley Parkway
San Jose, CA 95113
  Henderson, NV 89012 
 
   
12071 Elm Creek Boulevard
  9435 Civic Center Boulevard
Maple Grove, MN 55369
  West Chester, OH 45069 
 
   
400 Pine Street, Suite 136
  1401 Waterfront Parkway
Seattle, WA 98101
  Wichita, KS 67206 
 
   
201 East Magnolia Boulevard, Suite 281
  5633 Bay Street
Burbank, CA 91502
  Emeryville, CA 94608 
 
   
110 South Jordan Creek Parkway
  19320 NW Emma Way
West Des Moines, IA 50266
  Hillsboro, OR 97124 
 
   
10 Port Imperial Boulevard
  3000 184th Street, Suite 912 
West New York, NJ 07093
  Lynnwood, WA 98037 
 
   
7210 W. Alameda Avenue
  2801 N. Pacific Avenue, Suite 101 
Lakewood, CO 80226
  Atlantic City, NJ 08401 
 
   
13700 N. Pennsylvania Avenue
  7870 Monticello Avenue
Oklahoma City, OK 73134
  Rancho Cucamonga, CA 91739 
 
   
10281 Midtown Parkway, Suite 137
  7341 Corporate Boulevard
Jacksonville, FL 32246
  Baton Rouge, LA 70809 
 
   
317 S. Shackleford Road
  25 The Boulevard Saint Louis
Little Rock, AR 72211
  Richmond Heights, MO 63117 
 
   
925 Blossom Hill Road, Suite 1515
  6610 E. Superstition Springs Blvd.
San Jose, CA 95123
  Mesa, AZ 85206 
 
   
2250 E. Thousand Oaks Blvd.
  7463SW Bridgeport Road
Thousand Oaks, CA 91362
  Tigard, OR 97224 
 
   
9120 Shelbyville Road
  5 Woodfield Mall, Space D313 
Hurstbourne, KY 40222
  Schaumburg, IL 60173 
 
   
391 S. 8th Street
  7135 E. Camelback Road
Boise, ID 83702
  Scottsdale, AZ 85251 

 

-4-



--------------------------------------------------------------------------------



 



     
5915 Sky Pond Drive
  7894 N. Blackstone Avenue
Loveland, CO 80538
  Fresno, CA 93720 
 
   
23902 E. Prospect Avenue
  2626 Miamisburg-Centerville Road
Aurora, CO 80016
  Dayton, OH 45459 
 
   
2237 Deming Way
  4540 La Jolla Village Drive
Middleton, WI 52562
  San Diego, CA 92121 
 
   
901 S. Miami Avenue, Suite 104
  1127 Woodruff Road
Miami, FL 33131
  Greenville, SC 29607 
 
   
3338 W. Friendly Avenue
  901 N. Glebe Road
Greensboro, NC 27410
  Arlington, VA 22203 
 
   
3525 Carson Street
  3545 US Route 1
Torrance, CA 90503
  Princeton, NJ 08540 
 
   
43316 Christy Street
  10700 Stockdale Highway
Fremont, CA 94538
  Bakersfield, CA 93309 
 
   
801 W. Main
  2203 S. Promenade, Suite 13100 
Spokane, WA 99201
  Rogers, AR 72758 
 
   
2418 East Sunrise Blvd.
  2015 Birch Road, Suite 1401 
Ft. Lauderdale, FL 33304
  Chula Vista, CA 91915 
 
   
2110 Hamilton Place Blvd.
  1624 Cumberland Mall, Suite LS108 
Chattanooga, TN 37421
  Atlanta, GA 30339 
 
   
14135 S. LaGrange Road
  3475 Tyler Street
Orland Park, IL 60462
  Riverside, CA 92503 
 
   
3405 Nicholasville Road
  1330 Stoneridge Mall Road
Lexington, KY 40503
  Pleasanton, CA 94588 
 
   
600 E. Pratt Street, Suite 101
  124 Coburg Road
Baltimore, MD 21202
  Eugene, OR 97401 
 
   
800 Boylston Street
  10081 Gulf Center Drive
Boston, MA 02199
  Ft. Myers, FL 33913 
 
   
10325 Perimeter Parkway
   
 
   
Charlotte, NC 28216 
   

 

*  
All facilities are leased restaurant locations.

 

-5-



--------------------------------------------------------------------------------



 



PEI WEI ASIAN DINER
STORE LIST*
(AS OF AUGUST 16, 2007)

     
8787 N. Scottsdale Road, Suites 214/216
  20851 N. Scottsdale Road, Suite 3 
Scottsdale, AZ 85258
  Scottsdale, AZ 85255 
 
   
1085 West Queen Creek Road, Suite 1
  32607 N. Scottsdale Road, Suite 107 
Chandler, AZ 85248
  Scottsdale, AZ 85262 
 
   
5781 Alton Parkway
  845 E. University Blvd., Suite 135 
Irvine, CA 92618
  Tucson, AZ 85719 
 
   
1560A Leucadia Boulevard
  14835 East Shea Boulevard, Suite 100 
Encinitas, CA 92024
  Fountain Hills, AZ 85268 
 
   
1084 South Gilbert Road, Suite 601
  742 East Glendale, Suite 110 
Gilbert, AZ 85296
  Phoenix, AZ 85020 
 
   
9352 S. Colorado Boulevard, Suite G-1
  20022 North 67th Avenue, Suite 100 
Highlands Ranch, CO 80126
  Glendale, AZ 85308 
 
   
1302 Bison Avenue
  4340 East Indian School Road, Suite 23 
Newport Beach, CA 92660
  Phoenix, AZ 85018 
 
   
7131 West Ray Road
  18204 Preston Road, Suite E-1 
Chandler, AZ 85226
  Dallas, TX 75252 
 
   
3412 Hebron Parkway, Suite 100
  5900 Overton Ridge Blvd., Suite 130 
Carrollton, TX 75010
  Fort Worth, TX 76132 
 
   
19075 I.H. 45 South, Suite 480
  5110 Buffalo Speedway, Suite 100 
Shenandoah, TX 77385
  Houston, TX 77005 
 
   
7600 N. MacArthur Blvd., Suite 105
  4133 East Cooper Street, Suite 307 
Irving, TX 75063
  Arlington, TX 76015 
 
   
3001 Knox Street, Suite 100
  16101 Kensington Drive
Dallas, TX 75205
  Sugar Land, TX 77479 
 
   
1311 West Sunset Road
  24250 Valencia Boulevard
Henderson, NV 89014
  Santa Clarita, CA 91355 
 
   
5203 FM 1960 West, Suite E
  200 Quebec Street, Bldg. 100, Suite 115 
Houston, TX 77069
  Denver, CO 80230 

 

-6-



--------------------------------------------------------------------------------



 



     
8305 Westchester Drive
  1582 East Southlake Boulevard
Dallas, TX 75225
  Southlake, TX 76092 
 
   
713 Hebron Parkway, Suite 200
  1008 W. McDermott Drive, Suite A
Lewisville, TX 75057
  Allen, TX 75013 
 
   
3455 East Foothill Boulevard
  2777 Pacific Coast Highway
Pasadena, CA 91107
  Torrance, CA 90505 
 
   
11700 Preston Road, Suite A
  2201 Louisiana Boulevard NE, Suite G
Dallas, TX 75230
  Albuquerque, NM 87110 
 
   
5285 E. Broadway Boulevard, Suite 151
  1028 East 2100 South, Suite 3 
Tucson, AZ 85711
  Salt Lake City, UT 84106 
 
   
5954 South Yale Avenue
  3426 E. Baseline Road, Suite 121 
Tulsa, OK 74135
  Mesa, AZ 85204 
 
   
7148 N. Academy Boulevard
  702 Kingwood Drive
Colorado Springs, CO 80920
  Kingwood, TX 77339 
 
   
1590 Mason Road, Suite A
  12901 N. I-35 Service Rd., Bldg. 15, Suite 1540 
Katy, TX 77450
  Austin, TX 78753 
 
   
4801 Beltline Road
  1005 Waugh Street, Suite A
Addison, TX 75254
  Houston, TX 77019 
 
   
10341 Fairway Drive, Suite 130
  1841 Belle Isle Boulevard
Roseville, CA 95678
  Oklahoma City, OK 73118 
 
   
1802 N. Loop, 1604 East
  19411 – A Gulf Freeway
San Antonio, TX 78232
  Webster, TX 77598
 
   
14255 Colfax Drive
  1000 East 41st Street
Lakewood, CO 80401
  Austin, TX 78751
 
   
12020 FM 1960 West
Houston, TX 77065
  4200 South Lamar Blvd.
Austin, TX 78704
 
   
10373 South State Street
  11267 Huebner Road
Sandy, UT 84070
  San Antonio, TX 78230
 
   
8220 Haven Avenue, Suite 100
  4517 Weston Road
Rancho Cucamonga, CA 91730
  Weston, FL 33331

 

-7-



--------------------------------------------------------------------------------



 



     
101 Creekside Crossing, Suite 1800
  1141 East 2nd Street, Suite 100-A
Brentwood, TN 37027
  Edmond, OK 73034
 
   
10830 W. Charleston Blvd., Suite 110
  8300 Tamarack Village #102
Las Vegas, NV 89135
  Woodbury, MN 55125
 
   
3011 E. Colonial Dr., Suite B
  1825 Guadalupe, Suite F-112
Orlando, FL 32803
  Tempe, AZ 85283
 
   
10575 S. Eastern Ave., Suite 100
  633 W. Ina Road
Henderson, NV 89052
  Tucson, AZ 85718
 
   
12561 Castlemoor Drive
  6302 York Road
Eden Prairie, MN 55344
  Baltimore, MD 21212
 
   
13855 Conlan Circle, Suite J
  14008 Memorial Drive, Suite A
Charlotte, NC
  Houston, TX 77079
 
   
980A University Drive East #4
  10251 Little Brier Creek Lane, Suite 112
College Station, TX 77840
  Raleigh, NC 27617
 
   
601 West 15th Street, Suite 101
  7621 Edinger Road, #102
Plano, TX 75075
  Huntington Beach, CA 92647
 
   
6478 Dobbin Center Way, Suite A
  1750 N. Congress Ave., #700 
Columbia, MD 21045
  Boynton Beach, FL 33426
 
   
2222 Mckinney Ave., Suite 100
  267 East Bell Road, Suite 1
Dallas, TX 75201
  Phoenix, AZ 85022
 
   
3095 White Bear Ave., N
  4170 Lavon Drive
Maplewood, MN 55109
  Garland, TX 75040
 
   
23632 El Toro Road
  2600 West 7th Street, Suite 101
Lake Forest, CA 92630
  Fort Worth, TX 76107
 
   
1680 Union Ave., Suite 109
  10610 Forest Hill Blvd., Bay 10
Memphis, TN 38104
  Wellington, FL 33414
 
   
10420 Coors Bypass NW, Suite 1B
  4609 West Kenosha Street
Albuquerque, NM 87114
  Broken Arrow, OK 74012
 
   
4408 Falls of Neuse Road
  1255 East First Ave., Suite A
Raleigh, NC 27619
  Broomfield, CO 80020

 

-8-



--------------------------------------------------------------------------------



 



     
15141 West 119th
  11398 Bandera Road, Suite 101 
Olathe, KS 66062
  San Antonio, TX 78250 
 
   
4210 82nd Street, Suite 230
  2603 39th Ave., #D212 
Lubbock, TX 79423
  St. Anthony, MN 55421 
 
   
4461 Market Commons Dr.
  9222 Metcalf Ave.
Fairfax, VA 22033
  Overland Park, KS 66212 
 
   
1413 South Voss Road, Suite A
  1107 Walnut Street
Houston, TX 77057
  Cary, NC 27511 
 
   
3000 South Central Expressway
  11430 Olive Blvd.
McKinney, TX 75070
  Creve Coeur, MO 63141 
 
   
1675 29th Street, Suite 1284
  205 North University Ave.
Boulder, CO 80301
  Little Rock, AR 72205 
 
   
1619 N. Dysart Road, Suite 101
  8412 Preston Road, Suite 400 
Avondale, AZ 85323
  Plano, TX 75024 
 
   
2100 N. Collins Street, Suite 120
  7500 North Mesa Street, Suite 101 
Arlington, TX 76011
  El Paso, TX 79912 
 
   
3535 South Peoria
  71 North 500 West, Suite A
Tulsa, OK 74105
  West Bountiful, UT 84010 
 
   
1911 Medical Center Parkway, Suite A
  10562 Craftsman Way, Suite 9A
Murfreesboro, TN 37129
  San Diego, CA 92127 
 
   
13429 North Highway 183
  8885 Ladue Road, Suite 1 
Austin, TX 78750
  Ladue, MO 63124 
 
   
8305 Westchester Drive
  7175 West Lake Mead Blvd., Suite 130 
Dallas, TX 75225
  Las Vegas, NV 89128 
 
   
4300A West Waco Drive, Suite 1
  7571 Sawmill Road
Waco, TX 76710
  Dublin, OH 43017 
 
   
3521 North Freeway Blvd., Suite 100
  522 North Pine Island Road
Sacramento, CA 95834
  Plantation, FL 33324 
 
   
3350 South Soncy, Suite 194
  12927 N. Dale Mabry Hwy
Amarillo, TX 79124
  Tampa, FL 33618 

 

-9-



--------------------------------------------------------------------------------



 



     
4 Chapel View Blvd.
  1931 South Loop 288, Suite 130 
Cranston, RI 02920
  Denton, TX 76205 
 
   
528A East Market Street
  2101 S.E. Federal Highway
Leesburg, VA 20176
  Stuart, FL 34994 
 
   
701 W. McDowell Road, Suite 101
  2338 Woodland Crossing Drive, Suite A
Phoenix, AZ 85003
  Herndon, VA 20171 
 
   
2257 N. Germantown Pkwy., Suite 110
  7620 W. Denton Highway #632 
Memphis, TN 38016
  Watauga, TX 76148 
 
   
2695 Park Avenue
  430 West Loop 1604 North, Suite 101 
Tustin, CA 92782
  San Antonio, TX 78251 
 
   
31367 Orchard Lake Road
  3050 Dowlen Road Suite N
Farmington Hills, MI 48334
  Beaumont, TX 77706 

 

*  
All facilities are leased restaurant locations.

 

-10-



--------------------------------------------------------------------------------



 



TANEKO JAPANESE TAVERN
STORE LIST*
6616 North Scottsdale Road, Suite 601
Scottsdale, AZ 85253
 

*  
All facilities are leased restaurant locations.

 

-11-



--------------------------------------------------------------------------------



 



PFCCB PINNACLE
PEAK, LLC**
7676 East Pinnacle Peak Road
Scottsdale, AZ 85255
 

**  
Facility is the corporate headquarters, owned by PFCCB Pinnacle Peak, LLC.

 

-12-



--------------------------------------------------------------------------------



 



PFCCB PINNACLE
PEAK, LLC**
7676 E. Pinnacle Peak Road
Scottsdale, AZ 85255
 

**  
Facility is the corporate headquarters, owned by PFCCB Pinnacle Peak, LLC.

 

-13-



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
EXISTING INDEBTEDNESS

1.  
Reference is hereby made to Schedule 3.06.
  2.  
Indebtedness arising from the Borrower’s repurchase of up to $50 Million of the
Borrower’s outstanding common stock.
  3.  
Promissory notes totaling approximately $11,194,000.00, payable to minority
owners under partnership agreements with the Borrower and Subsidiaries’ regional
managers, certain general managers, and certain executive chefs.
  4.  
Any Borrower or Subsidiary restaurant leases.
  5.  
Promissory notes totaling approximately $975,000 related to various liquor
licenses.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
EXISTING LIENS
UCC FILINGS

                          TYPE/FILE NUMBER &       EXPIRATION DEBTOR   SECURED
PARTY   DATE   COLLATERAL   DATE
PFCCBI
  Winthrop Resources Corporation   UCC-1 filed 10/1/01; File No. 11264931
 
UCC-3 Amendment filed 5/21/02; File No. 21469158 (to add collateral)
 
UCC-3 Amendment filed 7/10/02; File No. 21904709 (to restate collateral)   All
accounts, chattel paper, instruments, general intangibles and rights to payment
of every kind; notice of true lease   Expires 10/1/06
PFCCBI
  Information Leasing Corporation (by assignment from Computer Sales
International, Inc.)   UCC-1 filed 11/13/01; File No. 11663454
 
UCC-3 Assignment filed 5/9/02; File No. 21345341   Computer equipment   Expires
11/13/06
PFCCBI
  Computer Sales International, Inc.   UCC-1 filed 1/22/02; File No. 20370159  
Computer equipment   Expires 1/22/07
PFCCBI
  Winthrop Resources Corporation   UCC-1 filed 2/11/02; File No. 20594071  
Computer equipment   Expires 2/11/07
PFCCBI
  Computer Sales International, Inc.   UCC-1 filed 3/7/02; File No. 20779391  
Computer equipment   Expires 3/7/07

 

 



--------------------------------------------------------------------------------



 



                          TYPE/FILE NUMBER &       EXPIRATION DEBTOR   SECURED
PARTY   DATE   COLLATERAL   DATE
PFCCBI
  Winthrop Resources Corporation   UCC-1 filed 4/24/02; File No. 21188659  
Computer equipment   Expires 4/24/07
PFCCBI
  Computer Sales International, Inc.   UCC-1 filed 6/22/02; File No. 21787500
 
UCC-3 Amendment filed 2/3/03; File No. 30556889   Computer equipment   Expires
6/22/07
PFCCBI
  GE Capital Franchise Finance Corporation, Successor by Merger to FFCA
Acquisition Corporation   UCC-1 filed 9/5/02; File No. 22244428   All right
title and interest to Standard Form of Agreement between Owner and Architect
dated 9/18/95, between Debtor and Jeff Looker Architects and all amendments and
modifications and Standard Form of Agreement between Owner and General
Contractor dated 4/23/96 between Debtor and Breslin Builders and all amendments
and modifications and all plans, specifications, drawings, permits, licenses,
agreements, approvals and consents relating to construction of restaurant (Las
Vegas)   Expires 9/5/07

 

-2-



--------------------------------------------------------------------------------



 



                          TYPE/FILE NUMBER &       EXPIRATION DEBTOR   SECURED
PARTY   DATE   COLLATERAL   DATE
PFCCBI
  Banc of America Leasing & Capital, LLC (by assignment from Computer Sales
International, Inc.)   UCC-1 filed 10/22/02; File No. 22763468
 
UCC-3 Amendment filed 4/28/03; File No. 31243669
 
UCC-3 Assignment filed 6/23/03; File No. 31580334   Computer equipment   Expires
10/22/07
PFCCBI
  Information Leasing Corporation (by assignment from Comtech Capital, L.L.C.)  
UCC-1 filed 3/11/03; File No. 30582745
 
UCC-3 Assignment filed 5/30/03; File No. 31373037   CCTV System   Expires
3/11/08
PFCCBI
  Information Leasing Corporation (by assignment from Comtech Capital, L.L.C.)  
UCC-1 filed 3/11/03; File No. 30583032
 
UCC-3 Assignment filed 5/30/03; File No. 31373144   CCTV System   Expires
3/11/08
PFCCBI
  Information Leasing Corporation (by assignment from Comtech Capital, L.L.C.)  
UCC-1 filed 3/11/03; File No. 30583289
 
UCC-3 Assignment filed 5/30/03; File No. 31373326   CCTV System   Expires
3/11/08
PFCCBI
  Information Leasing Corporation (by assignment from Comtech Capital, L.L.C.)  
UCC-1 filed 3/11/03; File No. 30583461
 
UCC-3 Assignment filed 5/30/03; File No. 31373383   CCTV System   Expires
3/11/08

 

-3-



--------------------------------------------------------------------------------



 



                          TYPE/FILE NUMBER &       EXPIRATION DEBTOR   SECURED
PARTY   DATE   COLLATERAL   DATE
PFCCBI
  Banc of America Leasing & Capital, LLC (by assignment from Computer Sales
International, Inc.)   UCC-1 filed 2/26/03; File No. 30672520
 
UCC-3 Assignment filed 9/26/03; File No. 32500000   Computer equipment   Expires
2/26/08
PFCCBI
  Winthrop Resources Corporation   UCC-1 filed 3/11/03; File No. 30734833  
Computer equipment   Expires 3/11/08
PFCCBI
  Bank of America Leasing & Capital, LLC (by assignment from Computer Sales
International, Inc.)   UCC-1 filed 6/18/03; File No. 31849499
 
UCC-3 Assignment filed 1/23/04; File No. 40420721   Computer equipment   Expires
6/18/08
PFCCBI
  Bank of America Leasing & Capital, LLC (by assignment from Computer Sales
International, Inc.)   UCC-1 filed 10/09/03; File No. 31849549
 
UCC-3 Assignment filed 1/23/04; File No. 32634551   Computer equipment   Expires
6/18/08
PFCCBI
  Bank of America Leasing & Capital, LLC (by assignment from Computer Sales
International, Inc.)   UCC-1 filed 9/04/03; File No. 32465436
 
UCC-3 Assignment filed 9/21/04; File No. 42639047   Computer equipment   Expires
9/4/08
PFCCBI
  Computer Sales International, Inc.   UCC-1 filed 9/30/03; File No. 32626714
 
UCC-3 Amendment filed 5/20/04; File No. 41562869   Computer equipment   Expires
9/30/08

 

-4-



--------------------------------------------------------------------------------



 



                          TYPE/FILE NUMBER &       EXPIRATION DEBTOR   SECURED
PARTY   DATE   COLLATERAL   DATE
PFCCBI
  Computer Sales International, Inc.   UCC-1 filed 1/9/04; File No. 40290041  
Computer equipment   Expires 1/9/09
PFCCBI
  Computer Sales International, Inc.   UCC-1 filed 2/17/04; File No. 40553364
 
UCC-3 Amendment filed 9/2/04; File No. 42526236   Computer equipment   Expires
2/17/09
PFCCBI
  Computer Sales International, Inc.   UCC-1 filed 3/30/04; File No. 40992299  
Computer equipment   Expires 3/30/09
PFCCBI
  Computer Sales International, Inc. (by assignment from Bank of America Leasing
& Capital, LLC)   UCC-1 filed 4/26/04; File No. 41336751
 
UCC-3 Assignment filed 6/4/04; File No. 41696428   Filed “In Lieu of
Continuation” for the following UCCs: 6/21/00 001122715 (AZ Secy of State)
6/21/00 000470786 (Maricopa County)   Expires 4/26/09
PFCCBI
  Computer Sales International, Inc.   UCC-1 filed 5/17/04; File No. 41547902  
Computer equipment   Expires 5/17/09
PFCCBI
  Computer Sales International, Inc.   UCC-1 filed 9/2/04; File No. 42546333  
Computer equipment   Expires 9/2/09

 

-5-



--------------------------------------------------------------------------------



 



                          TYPE/FILE NUMBER &       EXPIRATION DEBTOR   SECURED
PARTY   DATE   COLLATERAL   DATE
PFCCBI
  CSI Leasing, Inc. (by assignment from Computer Sales International, Inc.)  
UCC-1 filed 9/29/04; File No. 42734186
 
UCC-3 Assignment filed 7/8/05; File No. 52097666
 
UCC-3 Amendment filed 7/11/05; File No. 52225176   Computer equipment   Expires
9/29/09
PFCCBI
  Computer Sales International, Inc.   UCC-1 filed 1/21/05; File No. 50260944  
Computer equipment   Expires 1/21/10
PFCCBI
  CSI Leasing, Inc. (by assignment from Computer Sales International, Inc.)  
UCC-1 filed 2/04/05; File No. 50391095
 
UCC-3 Assignment filed 8/23/05; File No. 52616481
 
UCC-3 Amendment filed 8/26/05; File No. 52727114   Computer equipment   Expires
2/4/10
PFCCBI
  Computer Sales International, Inc.   UCC-1 filed 2/18/05; File No. 50657719  
Computer equipment   Expires 2/18/10
PFCCBI
  Goldberg Realty Consulting, Inc.   UCC-1 filed 4/25/05; File No. 51264440  
All of Debtor’s right, title and interest in 100% of the membership interests in
PFCCB Edgewater LLC, a Delaware LLC, and all proceeds, dividends and
distributions thereof or therefrom.   Expires 4/25/10

 

-6-



--------------------------------------------------------------------------------



 



                          TYPE/FILE NUMBER &       EXPIRATION DEBTOR   SECURED
PARTY   DATE   COLLATERAL   DATE
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 6/16/05; File No. 51857367
 
UCC-3 Amendment filed 1/17/06; File No. 60162016   Computer equipment   Expires
6/16/10
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 9/20/05; File No. 52974393   Computer
equipment   Expires 9/20/10
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 9/20/05; File No. 52974419   Computer
equipment   Expires 9/20/10
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 9/20/05; File No. 53127512
 
UCC-3 Amendment filed 6/12/06; File No. 61987536   Computer equipment   Expires
9/20/10
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 2/06/06; File No. 60439463
 
UCC-3 Amendment filed 8/23/06; File No. 62942779   Computer equipment   Expires
2/6/11
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 2/06/06; File No. 60441600   Computer
equipment   Expires 2/6/11
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 2/08/06; File No. 60474833   Computer
equipment   Expires 2/8/11
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 3/14/06; File No. 60861096   Computer
equipment   Expires 3/14/11

 

-7-



--------------------------------------------------------------------------------



 



                          TYPE/FILE NUMBER &       EXPIRATION DEBTOR   SECURED
PARTY   DATE   COLLATERAL   DATE
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 5/19/06; File No. 61706407   Computer
equipment   Expires 5/19/11
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 6/14/06; File No. 62029999;
 
UCC-3 Amendment filed 2/07/07; File No. 70488840   Computer equipment   Expires
6/14/11
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 7/6/06; File No. 62323830   Computer equipment
  Expires 7/6/11
PFCCBSCS
  JPMorgan Chase Bank, N.A.   UCC-1 filed 8/7/06; File No. 200614316333   All
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits and
other collateral   Expires 8/7/11
PFCCBGC
  JPMorgan Chase Bank, N.A.   UCC-1 filed 8/7/06; File No. 200614316344   All
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits and
other collateral   Expires 8/7/11

 

-8-



--------------------------------------------------------------------------------



 



                          TYPE/FILE NUMBER &       EXPIRATION DEBTOR   SECURED
PARTY   DATE   COLLATERAL   DATE
PFCCBPP
  JPMorgan Chase Bank, N.A.   UCC-1 filed 8/7/06; File No. 200614316355   All
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits and
other collateral   Expires 8/7/11
PFCCBI
  JPMorgan Chase Bank, N.A.   UCC-1 filed 8/9/06; File No. 62830164   All
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits and
other collateral   Expires 8/9/11
PWADI
  JPMorgan Chase Bank, N.A.   UCC-1 filed 8/9/06; File No. 62847648   All
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits and
other collateral   Expires 8/9/11
PFCCBA
  JPMorgan Chase Bank, N.A.   UCC-1 filed 8/9/06; File No. 62852143   All
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits and
other collateral   Expires 8/9/11

 

-9-



--------------------------------------------------------------------------------



 



                          TYPE/FILE NUMBER &       EXPIRATION DEBTOR   SECURED
PARTY   DATE   COLLATERAL   DATE
PFCCBE
  JPMorgan Chase Bank, N.A.   UCC-1 filed 8/9/06; File No. 62850246   All
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits and
other collateral   Expires 8/9/11
PFCCBL
  JPMorgan Chase Bank, N.A.   UCC-1 filed 8/10/06; File No. 62855880   All
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits and
other collateral   Expires 8/10/11
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 9/21/06; File No. 63266947   Computer
equipment   Expires 9/21/11
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 10/18/06; File No. 63620457
 
UCC-3 Amendment filed 5/11/07; File No. 71789048   Computer equipment   Expires
10/18/11
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 11/6/06; File No. 63864618   Computer
equipment   Expires 11/6/11
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 1/29/07; File No. 70358837   Computer
equipment   Expires 1/29/12

 

-10-



--------------------------------------------------------------------------------



 



                          TYPE/FILE NUMBER &       EXPIRATION DEBTOR   SECURED
PARTY   DATE   COLLATERAL   DATE
PWADI
  CSI Leasing, Inc.   UCC-1 filed 4/25/07; File No. 71554285   All property now
or hereafter placed in the Leased Premises at 540 South Mendenhall, Suite 9,
Memphis, Tennessee 38117   Expires 4/5/12
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 5/23/07; File No. 71951218   Computer
equipment   Expires 5/23/12
PFCCBI
  CSI Leasing, Inc.   UCC-1 filed 6/11/07; File No. 72188000   Computer
equipment   Expires 6/11/12

PFCCBI = P.F. Chang’s China Bistro, Inc.
PWADI = Pei Wei Asian Diner, Inc.
PFCCBA = PFCCB Administration, Inc.
PFCCBSCS = PFCCB Shared Corporate Services, Inc.
PFCCBGC = PFCCB Gift Card, Inc.
PFCCBPP = PFCCB Pinnacle Peak, LLC
PFCCBE = PFCCB Equipment, LLC
PFCCBL = PFCCB Licensing, Inc.

 

-11-



--------------------------------------------------------------------------------



 



SCHEDULE 6.08
EXISTING RESTRICTIONS
None

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
 
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

     
1.      Assignor:
   
 
 
 
 
   
2.      Assignee:
   
 
 
 
 
  [and is an Affiliate/Approved Fund of [identify Lender]1]
 
   
3.      Borrower:
  P.F. Chang’s China Bistro, Inc., a Delaware corporation
 
   
4.      Administrative Agent:
  JPMorgan Chase Bank, N.A., a national banking association, as the
administrative agent under the Credit Agreement

 

1  
Select as applicable.

 

 



--------------------------------------------------------------------------------



 



     
5.      Credit Agreement:
  The Credit Agreement dated as of  _____  among P.F. Chang’s China Bistro,
Inc., a Delaware corporation, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., a national banking association, as Administrative Agent, and the other
agents parties thereto]      
6.      Assigned Interest:
   

                              Aggregate Amount of     Amount of     Percentage
Assigned       Commitment/Loans     Commitment/Loans     of   Facility Assigned2
  for all Lenders     Assigned     Commitment/Loans3  
 
  $       $           %
 
  $       $           %
 
  $       $           %

Effective Date:                                         , 20  _____  [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

              ASSIGNOR
 
            [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            ASSIGNEE
 
            [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

2  
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment.
  3  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

-2-



--------------------------------------------------------------------------------



 



Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., a national
banking association, as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Consented to:
P.F. CHANG’S CHINA BISTRO, INC.,
a Delaware corporation

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 

-3-



--------------------------------------------------------------------------------



 



ANNEX 1
[                                        ]1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document,2 (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section  _____  thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender,3 attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 

1  
Describe Credit Agreement at option of Administrative Agent.
  2  
The term “Loan Document” should be conformed to that used in the Credit
Agreement.
  3  
The concept of “Foreign Lender” should be conformed to the section in the Credit
Agreement governing withholding taxes and gross-up.

 

 



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Arizona [confirm
that choice of law provision parallels the Credit Agreement].

 

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “B”
FORM OF NOTE
(Revolving Loans)
August 31, 2007
P.F. CHANG’S CHINA BISTRO, INC., a Delaware corporation (the “Borrower”),
promises to pay to the order of JPMORGAN CHASE BANK, N.A. (the “Lender”) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to Article II of the Agreement (as hereinafter defined),
in immediately available funds at the main office of JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Revolving
Loans in full on the Revolving Loan Maturity Date.
Borrower agrees to an effective rate of interest that is the rate described
above plus any additional rate of interest resulting from any other charges in
the nature of interest paid or to be paid by or on behalf of Borrower, or any
benefit received or to be received by Lender, in connection with this Note.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of August 31, 2007 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, and JPMorgan Chase Bank, N.A., as Administrative Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. This Note is secured pursuant
to the Security Documents and guaranteed pursuant to the Continuing Guarantees,
all as more specifically described in the Agreement, and reference is made
thereto for a statement of the terms and provisions thereof. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

              P.F. CHANG’S CHINA BISTRO, INC.,     a Delaware corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF P.F. CHANG’S CHINA BISTRO, INC.
DATED                     , 2007

                      Principal   Maturity of   Principal     Date   Amount of
Loan   Interest Period   Amount Paid   Unpaid Balance                  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
FORM OF BORROWING REQUEST/INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.
201 North Central Avenue, 21st Floor
Phoenix, Arizona 85004
Attention: Commercial Banking AZ1-1178
Fax No.: (602) 221-1502
Date:                    
Ladies and Gentlemen:
This Request refers to the Credit Agreement dated as of August 31, 2007 (as it
may hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”), among P.F. CHANG’S CHINA BISTRO, INC., a Delaware
corporation (“Borrower”), the Lenders party thereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (“Bank”). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
The Borrower hereby gives notice that it requests an [Advance] [Interest
Election] pursuant to Article II of the Credit Agreement and sets forth below
the terms of such requested Borrowing:

             
 
  A.   Loan1    
 
           
 
           
 
  B.   Type of Advance2    
 
           
 
           
 
  C.   Date of Advance3    
 
           
 
           
 
  D.   Principal Amount of Advance4    
 
           
 
           
 
  E.   Interest Period and last day thereof5    
 
           
 
           
 
  F.   Location and number of Borrower’s account for disbursement    
 
           

 

1  
Revolving Loan Advance.
  2  
Adjusted LIBO Rate Advance or Alternate Base Rate Advance.
  3  
Must be a Business Day.
  4  
Each Adjusted LIBO Rate Advance shall be a principal amount which is an integral
multiple of $500,000.00 and not less than $1,000,000.00.
  5  
Which shall be subject to the definition of “Interest Period” and end not later
than the Revolving Loan Maturity Date.

 

 



--------------------------------------------------------------------------------



 



             
 
  G.   Interest Election Request    
 
           
 
                          Date of Original Advance and Amount    
 
           
 
                          Effective Date of Election3    
 
           
 
                          Type2    
 
           
 
                          Interest Period and Last day thereof5    
 
           

Upon acceptance of this request, the Borrower shall be deemed to have
represented and warranted to the Bank that, as of the date of such credit event,
the conditions specified in Section 4.02 of the Credit Agreement are satisfied.

              P.F. CHANG’S CHINA BISTRO, INC.,     a Delaware corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “D”
FORM OF COMPLIANCE CERTIFICATE

To:  
The Administrative Agent and the Lenders under the
Credit Agreement described below

This Compliance Certificate (this “Certificate”) is executed and delivered
pursuant to and in accordance with the provisions of that certain Credit
Agreement (as amended, modified, extended or restated from time to time, the
“Credit Agreement”) dated as of August 31, 2007, among P.F. CHANG’S CHINA
BISTRO, INC., a Delaware corporation (“Borrower”), the Lenders party thereto,
and JPMORGAN CHASE BANK, N.A., as Administrative Agent (“Bank”). All capitalized
terms used in this Certificate, if not otherwise defined herein, shall have the
respective meanings assigned to such terms under the Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the Chief Financial Officer of the Borrower;
2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
ending on  _____  ,  _____  (“Compliance Date”);
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default under the Credit Agreement during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Compliance Certificate [except as set forth below:
 

 

 
 ].
4. All of the representations and warranties set forth in Article III of the
Credit Agreement are true and correct as of the date hereof except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date; and
5. Schedule I attached hereto sets forth financial data and computations used in
determining whether the Borrower is in compliance with certain covenants of the
Credit Agreement, all of which data and computations are true, complete and
correct.

 

 



--------------------------------------------------------------------------------



 



The foregoing certifications, together with the information set forth in the
schedules hereto and the documents delivered in connection with this Compliance
Certificate in support hereof are made and delivered this  _____  day of  _____ 
,  _____  .

              P.F. CHANG’S CHINA BISTRO, INC., as Borrower
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

-2-



--------------------------------------------------------------------------------



 



SCHEDULE I to Compliance Certificate
of P.F. Chang’s China Bistro, Inc.
as of                                          (Compliance Date)

I.  
FINANCIAL COVENANTS (Section 6.09 of the Credit Agreement).

A.  
LEVERAGE RATIO (Section 6.09(a) of the Credit Agreement).

                            (1 )   Total Indebtedness as of the Compliance Date:
  (000’s)
 
                   
 
          (a)   obligations for borrowed money:   $                    
 
                   
 
          (b)   obligations evidenced by bonds,
debentures, notes or similar instruments:   $                    
 
                   
 
          (c)   obligations upon which interest customarily paid:  
$                    
 
                   
 
          (d)   conditional sale/title retention agreements if liability per
GAAP:   $                    
 
                   
 
          (e)   deferred purchase price (excluding current accounts payable and
other accrued liabilities and contingent payments) if liability per GAAP  
$                    
 
                   
 
          (f)   secured Indebtedness:   $                    
 
                   
 
          (g)   Guarantees:   $                    
 
                   
 
          (h)   Capital Lease Obligations and other Lease Obligations:  
$                    
 
                   
 
          (i)   obligations in respect of bankers’ acceptances:  
$                    
 
                   
 
          (j)   obligations as account party in respect of letters of credit and
letters of guaranty:   $                    
 
                   
 
          (k)   Net Mark-to-Market Exposure:   $                    
 
                   
 
          (l)   Other:   $                    
 
                   
 
          (m)   Indebtedness (Sum of (a) — (l)):   $                    
 
                          (2 )   EBITDA for the four fiscal quarters most
recently ended:   ($000’s)
 
                   
 
          (a)   Net Income for such period:   $                    
 
                   
 
          (b)   amounts deducted in the computation thereof for (i) Interest
Expense, (ii) Federal, state and local income taxes and (iii) depreciation and
amortization:   + $                    

 

 



--------------------------------------------------------------------------------



 



                     
 
          (c)   non-cash charges resulting from adoption of FASB 123 if required
to be recorded as expense:   + $                    
 
                   
 
          (d)   other non-recurring expenses reducing
Net Income which do not represent a cash item:   + $                    
 
                   
 
          (e)   Federal, state, local and foreign income tax credits   -
$                    
 
                   
 
          (f)   all non-cash items increasing Net Income   -
$                    
 
                   
 
          (g)   EBITDA (Sum of Line A(2)(a) through Line A(2)(f)):   =
$                    
 
                          (3 )   Leverage Ratio (Ratio of Line A(1)(m) to Line
A(2)(g):           to 1.00
 
                          (4 )   Maximum Total Leverage Ratio for any fiscal
quarter:   2.50 to 1.00

B.  
MINIMUM FIXED CHARGE COVERAGE RATIO (Section 6.09.02 of the Credit Agreement).

                            (1 )   EBITDAR for the four fiscal quarters most
recently ended:   ($000’s)
 
                   
 
          (a)   EBITDA (Line A(2)(g):   $                    
 
                   
 
          (b)   Maintenance Capital Expenditures:   - $                    
 
                   
 
          (c)   Rental Expense:   + $                    
 
                   
 
          (d)   minority interest expense:   + $                    
 
                   
 
          (e)   imputed partner bonus expense:   + $                    
 
                   
 
          (f)   EBITDAR (Sum of Line B(1)(a) through Line B(1)(e)):   =
$                    
 
                          (2 )   Fixed Charges for the four fiscal quarters most
recently ended:   ($000’s)
 
                   
 
          (a)   Interest Expense:   + $                    
 
                   
 
          (b)   Rental Expense (Line B(1)(c)):   + $                    
 
                   
 
          (c)   expense for taxes:   + $                    
 
                   
 
          (d)   required repayment of principal of Indebtedness:  
$                    

 

-2-



--------------------------------------------------------------------------------



 



                     
 
          (e)   distributions to minority partners:   + $                    
 
                   
 
          (f)   Fixed Charges (Sum of Line B(2)(a) through Line B(2)(e)):   =
$                    
 
                          (3 )   Fixed Charge Coverage Ratio (Ratio of Line
B(1)(f) to Line B(2)(f)):   ____ to 1.00
 
                          (4 )   Minimum Fixed Charge Coverage Ratio for any
fiscal quarter:   1.25 to 1.00

II.  
OTHER MISCELLANEOUS PROVISIONS.
  A.  
INDEBTEDNESS (Section 6.01 of the Credit Agreement).

                            (1 )   Indebtedness to finance the acquisition of
personal property (Maximum: $3,000,000):   $                    
 
                          (2 )   unsecured Indebtedness to finance the
acquisition of partnership interests (Maximum: $20,000,000):  
$                    
 
                          (3 )   other unsecured Indebtedness permitted by
Section 6.01 (Maximum: $3,000,000):   $                    

B.  
INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS. (Section 6.04 of the
Credit Agreement).

                            (1 )   Permitted Acquisitions (Maximum: $50,000,000
cash and/or non-cash in 12 month period and $125,000,000 cash and $200,000,000
cash and/or non-cash during the term of the Agreement):   $                    

C.  
RESTRICTED PAYMENTS. (Section 6.06 of the Credit Agreement).

                            (1 )   Purchases of Equity Interests in the Borrower
(Maximum: $100,000,000):   $                    

 

-3-



--------------------------------------------------------------------------------



 



EXHIBIT “E”
FORM OF PLEDGE AND SECURITY AGREEMENT
(                    )
THIS PLEDGE AND SECURITY AGREEMENT is entered into as of  _____  ,  _____  by
and between                     ,                      (the “Debtor”), and
JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent (the “Agent”)
for the lenders party to the Credit Agreement referred to below (“Lender”).
PRELIMINARY STATEMENT
P.F. CHANG’S CHINA BISTRO, INC., a Delaware corporation (the “Borrower”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent and the Lenders are entering
into a Credit Agreement dated as of August 31, 2007 (as it may be amended or
modified from time to time, the “Credit Agreement”). The Debtor is entering into
this Pledge and Security Agreement (as it may be amended or modified from time
to time, the “Security Agreement”) in order to induce the Lenders to enter into
and extend credit to the Borrower under the Credit Agreement.
ACCORDINGLY, the Debtor and the Agent, on behalf of the Lenders, hereby agree as
follows:
ARTICLE I
DEFINITIONS
1.1 Terms Defined in Credit Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.
1.2 Terms Defined in Arizona Uniform Commercial Code. Terms defined in the
Arizona UCC which are not otherwise defined in this Security Agreement are used
herein as defined in the Arizona UCC.
1.3 Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:
“Accounts” shall have the meaning set forth in Article 9 of the Arizona UCC.
“Arizona UCC” means the Arizona Uniform Commercial Code as in effect from time
to time.
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
“Chattel Paper” shall have the meaning set forth in Article 9 of the Arizona
UCC.

 

 



--------------------------------------------------------------------------------



 



“Collateral” means all Accounts, Chattel Paper, Documents, Equipment, Farm
Products, Fixtures, General Intangibles, Instruments, Inventory, Investment
Property, Pledged Deposits, and Other Collateral, wherever located, in which the
Debtor now has or hereafter acquires any right or interest, and the proceeds
(including Stock Rights), insurance proceeds and products thereof, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto. Collateral
shall not include any leasehold interest held by the Debtor. Notwithstanding the
foregoing, the Collateral shall exclude those assets whose relative value to the
Lenders does not justify the cost and/or effort required to perfect a security
interest in such assets, as determined by the Administrative Agent in its
reasonable discretion.
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the Arizona UCC.
“Default” means an event described in Section 5.1.
“Deposit Accounts” shall have the meaning set forth in Article 9 of the Arizona
UCC.
“Documents” shall have the meaning set forth in Article 9 of the Arizona UCC.
“Equipment” shall have the meaning set forth in Article 9 of the Arizona UCC.
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
“Farm Products” shall have the meaning set forth in Article 9 of the Arizona
UCC.
“Fixtures” shall have the meaning set forth in Article 9 of the Arizona UCC.
“General Intangibles” shall have the meaning set forth in Article 9 of the
Arizona UCC.
“Instruments” shall have the meaning set forth in Article 9 of the Arizona UCC.
“Inventory” shall have the meaning set forth in Article 9 of the Arizona UCC.
“Investment Property” shall have the meaning set forth in Article 9 of the
Arizona UCC.
“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.
“Obligations” means any and all existing and future indebtedness, obligation and
liability of every kind, nature and character, direct or indirect, absolute or
contingent (including all renewals, extensions and modifications thereof and all
fees, costs and expenses incurred by the Agent or the Lenders in connection with
the preparation, administration, collection or enforcement thereof), of the
Borrower to the Agent or any Lender or any branch, subsidiary or affiliate
thereof, arising under or pursuant to this Security Agreement, the Credit
Agreement and any promissory note or notes now or hereafter issued under the
Credit Agreement.

 

-2-



--------------------------------------------------------------------------------



 



“Other Collateral” means any property of the Debtor, other than real estate, not
included within the defined terms Accounts, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Instruments, Inventory, Investment Property, and Pledged Deposits, including,
without limitation, all cash on hand, letter-of-credit rights, letters of
credit, Stock Rights and Deposit Accounts or other deposits (general or special,
time or demand, provisional or final) with any bank or other financial
institution, it being intended that the Collateral include all property of the
Debtor other than real estate. Notwithstanding the foregoing, the Other
Collateral shall exclude those assets whose relative value to the Lenders does
not justify the cost and/or effort required to perfect a security interest in
such assets, as determined by the Administrative Agent in its reasonable
discretion.
“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which the Debtor may
from time to time designate as pledged to the Agent or to any Lender as security
for any Obligation, and all rights to receive interest on said deposits.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Debtor and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
“Rate Management Obligations” means any and all obligations of the Debtor,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all Rate Management
Transactions, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Management Transactions.
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.
“Required Secured Parties” means the Required Lenders.
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
“Secured Obligations” means the Obligations and Rate Management Obligations
entered into with one or more of the Lenders or their Affiliates.
“Security” has the meaning set forth in Article 8 of the Arizona UCC.

 

-3-



--------------------------------------------------------------------------------



 



“Stock Rights” means any securities, dividends or other distributions and any
other right or property which the Debtor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
and any securities, any right to receive securities and any right to receive
earnings, in which the Debtor now has or hereafter acquires any right, issued by
an issuer of such securities.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
The Debtor hereby pledges, assigns and grants to the Agent, on behalf of and for
the ratable benefit of the Lenders and (to the extent specifically provided
herein) their Affiliates, a security interest in all of the Debtor’s right,
title and interest in and to the Collateral to secure the prompt and complete
payment and performance of the Secured Obligations.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Debtor represents and warrants to the Agent and the Lenders that:
3.1 Title, Authorization, Validity and Enforceability. The Debtor has good and
valid rights in or the power to transfer the Collateral and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder, free and clear of all Liens except for Liens permitted under
Section 4.1.6, and has full power and authority to grant to the Agent the
security interest in such Collateral pursuant hereto. The execution and delivery
by the Debtor of this Security Agreement has been duly authorized by proper
company proceedings, and this Security Agreement constitutes a legal, valid and
binding obligation of the Debtor and creates a security interest which is
enforceable against the Debtor in all now owned and hereafter acquired
Collateral.
3.2 Conflicting Laws and Contracts. Neither the execution and delivery by the
Debtor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Debtor or the Debtor’s articles or
certificate of incorporation or bylaws, the provisions of any indenture,
instrument or agreement to which the Debtor is a party or is subject, or by
which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien of the
Agent on behalf of the Lenders, which violation, conflict or default would
constitute a Material Adverse Effect).

 

-4-



--------------------------------------------------------------------------------



 



3.3 Type and Jurisdiction of Organization. The Debtor is a                     
organized under the laws of the State of  _____  .
3.4 Principal Location. The Debtor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit “A”; the Debtor has
no other chief executive office except as set forth in Exhibit “A”.
3.5 Property Locations. The Inventory, Equipment and Fixtures are located solely
at the locations described in Exhibit “A”. All of said locations are owned by
the Debtor except for locations (i) which are leased by the Debtor as lessee and
designated in Part B of Exhibit “A” and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part C of Exhibit “A”, with respect to which Inventory the Debtor
has delivered bailment agreements, warehouse receipts, financing statements or
other documents satisfactory to the Lenders to protect the Agent’s and the
Lenders’ security interest in such Inventory.
3.6 No Other Names. The Debtor has not conducted business under any name except
the name in which it has executed this Security Agreement, which is the exact
name as it appears in the Debtor’s organizational documents, as amended, as
filed with the Debtor’s jurisdiction of organization.
3.7 No Default. No Default or Unmatured Default exists.
3.8 Accounts and Chattel Paper. The names of the obligors, amounts owing, due
dates and other information with respect to the Accounts and Chattel Paper are
and will be correctly stated in all records of the Debtor relating thereto and
in all invoices and reports with respect thereto furnished to the Agent by the
Debtor from time to time. As of the time when each Account or each item of
Chattel Paper arises, the Debtor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all material respects what they
purport to be.
3.9 Filing Requirements. None of the Collateral is of a type for which security
interests or liens may be perfected by filing under any federal statute except
for patents, trademarks and copyrights held by the Debtor and described in
Part C of Exhibit “B”.
3.10 No Financing Statements. No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming the
Debtor as debtor has been filed in any jurisdiction except financing statements
naming the Agent on behalf of the Lenders as the secured party, and except for
any financing statements in connection with any Liens permitted under
Section 4.1.6.
3.11 Federal Employer Identification Number. The Debtor’s Federal employer
identification number is  _____  -                    .
3.12 State Organization Number. If the Debtor is a registered organization, the
Debtor’s State organization number is                     .

 

-5-



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS
From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated:
4.1 General.
4.1.1 Inspection. The Debtor will permit the Agent or any Lender, by its
representatives and agents (i) to inspect the Collateral, (ii) to examine and
make copies of the records of the Debtor relating to the Collateral and (iii) to
discuss the Collateral and the related records of the Debtor with, and to be
advised as to the same by, the Debtor’s officers and employees (and, in the case
of any Receivable, with any person or entity which is or may be obligated
thereon), all at such reasonable times and intervals as the Agent or such Lender
may reasonably determine, and all at the Debtor’s expense.
4.1.2 Taxes. The Debtor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral, except those which are
being contested in good faith by appropriate proceedings.
4.1.3 Records and Reports; Notification of Default. The Debtor will maintain
complete and accurate books and records with respect to the Collateral, and
furnish to the Agent, with sufficient copies for each of the Lenders, such
reports relating to the Collateral as the Agent shall from time to time
reasonably request. The Debtor will give prompt notice in writing to the Agent
and the Lenders of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise, which might materially and adversely
affect the Collateral.
4.1.4 Financing Statements and Other Actions; Defense of Title. The Debtor
hereby authorizes the Agent to file, and if requested will execute and deliver
to the Agent, all financing statements and other documents and take such other
actions as may from time to time be reasonably requested by the Agent in order
to maintain a first perfected security interest in and, if applicable, Control
of, the Collateral. The Debtor will take any and all actions reasonably
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Agent in the Collateral and the priority thereof
against any Lien not expressly permitted hereunder.
4.1.5 Disposition of Collateral. The Debtor will not sell, lease or otherwise
dispose of the Collateral except (i) prior to the occurrence of a Default or
Unmatured Default, dispositions specifically permitted pursuant to the Credit
Agreement, (ii) until such time following the occurrence of a Default as the
Debtor receives a notice from the Agent instructing the Debtor to cease such
transactions, sales or leases of Inventory in the ordinary course of business,
and (iii) until such time as the Debtor receives a notice from the Agent
pursuant to Article VII, proceeds of Inventory and Accounts collected in the
ordinary course of business.
4.1.6 Liens. The Debtor will not create, incur, or suffer to exist any Lien on
the Collateral except (i) the security interest created by this Security
Agreement, (ii) existing Liens described in the Credit Agreement, and
(iii) other Liens permitted pursuant to the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------



 



4.1.7 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Except as otherwise permitted under the Credit Agreement, the
Debtor will:
(a) preserve its existence as a corporation and not, in one transaction or a
series of related transactions, merge into or consolidate with any other entity,
or sell all or substantially all of its assets;
(b) not change its state of organization;
(c) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified on Exhibit “A;” and
(d) not (i) have any Inventory, Equipment or Fixtures or proceeds or products
thereof (other than Inventory and proceeds thereof disposed of as permitted by
Section 4.1.5) at a location other than a location specified in Exhibit “A”,
(ii) change its name or taxpayer identification number or (iii) change its
mailing address, unless the Debtor shall have given the Agent not less than
30 days’ prior written notice of such event or occurrence and the Agent shall
have either (x) determined that such event or occurrence will not adversely
affect the validity, perfection or priority of the Agent’s security interest in
the Collateral, or (y) taken such steps (with the cooperation of the Debtor to
the extent necessary or advisable) as are necessary or advisable to properly
maintain the validity, perfection and priority of the Agent’s security interest
in the Collateral.
4.1.8 Other Financing Statements. The Debtor will not sign or authorize the
signing on its behalf or the filing of any financing statement naming it as
debtor covering all or any portion of the Collateral, except as permitted by
Section 4.1.6.
4.2 Receivables.
4.2.1 Certain Agreements on Receivables. The Debtor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of a Default, the
Debtor may reduce the amount of Accounts arising from the sale of Inventory in
accordance with its present policies and in the ordinary course of business.
4.2.2 Collection of Receivables. Except as otherwise provided in this Security
Agreement, the Debtor will collect and enforce, at the Debtor’s sole expense,
all amounts due or hereafter due to the Debtor under the Receivables.
4.2.3 Delivery of Invoices. The Debtor will deliver to the Agent immediately
upon its request after the occurrence of a Default duplicate invoices with
respect to each Account bearing such language of assignment as the Agent shall
specify.

 

-7-



--------------------------------------------------------------------------------



 



4.2.4 Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable exists or (ii) if, to the knowledge of the Debtor, any dispute,
setoff, claim, counterclaim or defense exists or has been asserted or threatened
with respect to a Receivable, the Debtor will disclose such fact to the Agent in
writing in connection with the inspection by the Agent of any record of the
Debtor relating to such Receivable and in connection with any invoice or report
furnished by the Debtor to the Agent relating to such Receivable.
4.3 Inventory and Equipment.
4.3.1 Maintenance of Goods. The Debtor will do all things reasonably necessary
to maintain, preserve, protect and keep the Inventory and the Equipment in good
repair and working and saleable condition.
4.3.2 Insurance. The Debtor will (i) maintain fire and extended coverage
insurance on the Inventory and Equipment containing a lender’s loss payable
clause in favor of the Agent, on behalf of the Lenders, and providing that said
insurance will not be terminated except after at least 30 days’ written notice
from the insurance company to the Agent, (ii) maintain such other insurance on
the Collateral for the benefit of the Agent as the Agent shall from time to time
reasonably request, (iii) furnish to the Agent upon the reasonable request of
the Agent from time to time the originals of all policies of insurance on the
Collateral and certificates with respect to such insurance and (iv) maintain
general liability insurance naming the Agent, on behalf of the Lenders, as an
additional insured.
ARTICLE V
DEFAULT
5.1 The occurrence of any one or more of the following events shall constitute a
Default:
5.1.1 Any material representation or warranty made by or on behalf of the Debtor
under or in connection with this Security Agreement shall be materially false as
of the date on which made.
5.1.2 The breach by the Debtor of any of the terms or provisions of Article IV
or Article VII which is not remedied within ten (10) days after the giving of
written notice to the Debtor by the Agent.
5.1.3 The breach by the Debtor (other than a breach which constitutes a Default
under Section 5.1.1 or 5.1.2) of any of the material terms or provisions of this
Security Agreement which is not remedied within thirty (30) days after the
giving of written notice to the Debtor by the Agent.
5.1.4 Any material portion of the Collateral shall be transferred or otherwise
disposed of, either voluntarily or involuntarily, in any manner not permitted by
Section 4.1.5 or 8.7 or shall be lost, stolen, damaged or destroyed that is not
covered by insurance or otherwise replaced.

 

-8-



--------------------------------------------------------------------------------



 



5.1.5 The occurrence of any “Default” under, and as defined in, the Credit
Agreement.
5.2 Acceleration and Remedies. Upon the acceleration of the obligations under
the Credit Agreement pursuant to Article VII thereof, the Obligations and, to
the extent provided for under the Rate Management Transactions evidencing the
same, the Rate Management Obligations, shall immediately become due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, and the Agent may, with the concurrence or at the
direction of the Required Secured Parties, exercise any or all of the following
rights and remedies:
5.2.1 Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Credit Document, provided that this Section 5.2.1 shall
not be understood to limit any rights or remedies available to the Agent and the
Lenders prior to a Default.
5.2.2 Those rights and remedies available to a secured party under the Arizona
UCC (whether or not the Arizona UCC applies to the affected Collateral) or under
any other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement.
5.2.3 Without notice except as specifically provided in Section 8.1 or elsewhere
herein, sell, lease, assign, grant an option or options to purchase or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, for cash, on credit or for future delivery, and upon such other
terms as the Agent may deem commercially reasonable.
The Agent, on behalf of the secured parties, may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain Rate Management Obligations
outstanding, the Required Secured Parties may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Rate Management Obligations pursuant to
the terms of the agreement governing any Rate Management Transaction.
5.3 Debtor’s Obligations Upon Default. Upon the request of the Agent after the
occurrence of a Default and during the continuance of a Default, the Debtor
will:
5.3.1 Assembly of Collateral. Assemble and make available to the Agent the
Collateral and all records relating thereto at any place or places reasonably
specified by the Agent.
5.3.2 Secured Party Access. Permit the Agent, by the Agent’s representatives and
agents, to enter any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral and to remove all or any part of the
Collateral.

 

-9-



--------------------------------------------------------------------------------



 



5.4 License. The Agent is hereby granted a license or other right to use,
following the occurrence and during the continuance of a Default, without
charge, the Debtor’s labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of a
Default, the Debtor’s rights under all licenses and all franchise agreements
shall inure to the Agent’s benefit. In addition, the Debtor hereby irrevocably
agrees that the Agent may, following the occurrence and during the continuance
of a Default, sell any of the Debtor’s Inventory directly to any person,
including without limitation persons who have previously purchased the Debtor’s
Inventory from the Debtor and in connection with any such sale or other
enforcement of the Agent’s rights under this Agreement, may sell Inventory which
bears any trademark owned by or licensed to the Debtor and any Inventory that is
covered by any copyright owned by or licensed to the Debtor and the Agent may
finish any work in process and affix any trademark owned by or licensed to the
Debtor and sell such Inventory as provided herein.
ARTICLE VI
WAIVERS, AMENDMENTS AND REMEDIES
No delay or omission of the Agent or any Lender to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Agent with the concurrence or at the direction of the Lenders required under
Section 9.02 of the Credit Agreement and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Agent and the Lenders until the Secured Obligations have been paid in full.
ARTICLE VII
PROCEEDS; COLLECTION OF RECEIVABLES
7.1 Lockboxes. Upon request of the Agent after the occurrence of a Default or
Unmatured Default, the Debtor shall execute and deliver to the Agent irrevocable
lockbox agreements in the form provided by or otherwise acceptable to the Agent,
which agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of the Agent granted hereunder and of irrevocable
instructions to wire all amounts collected therein to a special collateral
account at the Agent.

 

-10-



--------------------------------------------------------------------------------



 



7.2 Collection of Receivables. The Agent may at any time after the occurrence of
a Default, by giving the Debtor written notice, elect to require that the
Receivables be paid directly to the Agent for the benefit of the Lenders. In
such event, the Debtor shall, and shall permit the Agent to, promptly notify the
account debtors or obligors under the Receivables of the Lenders’ interest
therein and direct such account debtors or obligors to make payment of all
amounts then or thereafter due under the Receivables directly to the Agent. Upon
receipt of any such notice from the Agent, the Debtor shall thereafter hold in
trust for the Agent, on behalf of the Lenders, all amounts and proceeds received
by it with respect to the Receivables and Other Collateral and immediately and
at all times thereafter deliver to the Agent all such amounts and proceeds in
the same form as so received, whether by cash, check, draft or otherwise, with
any necessary endorsements. The Agent shall hold and apply funds so received as
provided by the terms of Sections 7.3 and 7.4.
7.3 Special Collateral Account. The Agent may, at any time after the occurrence
of a Default, require all cash proceeds of the Collateral to be deposited in a
special non-interest bearing cash collateral account with the Agent and held
there as security for the Secured Obligations. The Debtor shall have no control
whatsoever over said cash collateral account. If no Default is continuing, the
Agent shall from time to time deposit the collected balances in said cash
collateral account into the Debtor’s general operating account with the Agent.
If any Default has occurred and is continuing, the Agent may (and shall, at the
direction of the Required Lenders, from time to time, apply the collected
balances in said cash collateral account to the payment of the Secured
Obligations whether or not the Secured Obligations shall then be due.
7.4 Application of Proceeds. The proceeds of the Collateral shall be applied by
the Agent to payment of the Secured Obligations in the following order unless a
court of competent jurisdiction shall otherwise direct:
(a) FIRST, to payment of all costs and expenses of the Agent incurred in
connection with the collection and enforcement of the Secured Obligations or of
the security interest granted to the Agent pursuant to this Security Agreement;
(b) SECOND, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest and fees, pro rata among the Lenders and their
Affiliates in accordance with the amount of such accrued and unpaid interest and
fees owing to each of them;
(c) THIRD, to payment of the principal of the Secured Obligations and the net
early termination payments and any other Rate Management Obligations then due
and unpaid from the Debtor to any of the Lenders or their Affiliates, pro rata
among the Lenders and their Affiliates in accordance with the amount of such
principal and such net early termination payments and other Rate Management
Obligations then due and unpaid owing to each of them;
(d) FOURTH, to payment of any Secured Obligations (other than those listed
above) pro rata among those parties to whom such Secured Obligations are due in
accordance with the amounts owing to each of them; and
(e) FIFTH, the balance, if any, after all of the Secured Obligations have been
satisfied, shall be deposited by the Agent into the Debtor’s general operating
account with the Agent.

 

-11-



--------------------------------------------------------------------------------



 



ARTICLE VIII
GENERAL PROVISIONS
8.1 Notice of Disposition of Collateral; Condition of Collateral. The Debtor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Debtor, addressed as
set forth in Article IX, at least ten days prior to (i) the date of any such
public sale or (ii) the time after which any such private sale or other
disposition may be made. Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale.
8.2 Compromises and Collection of Collateral. The Debtor and the Agent recognize
that setoffs, counterclaims, defenses and other claims may be asserted by
obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, the Debtor agrees that the Agent may
at any time and from time to time, if a Default has occurred and is continuing,
compromise with the obligor on any Receivable, accept in full payment of any
Receivable such amount as the Agent in its sole discretion shall determine or
abandon any Receivable, and any such action by the Agent shall be commercially
reasonable so long as the Agent acts in good faith based on information known to
it at the time it takes any such action.
8.3 Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Agent may perform or pay any obligation which the
Debtor has agreed to perform or pay in this Security Agreement if the Debtor
fails to timely pay such obligations and the Debtor shall reimburse the Agent
for any amounts paid by the Agent pursuant to this Section 8.3. The Debtor’s
obligation to reimburse the Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.
8.4 Authorization for Secured Party to Take Certain Action. The Debtor
irrevocably authorizes the Agent at any time and from time to time in the sole
discretion of the Agent and appoints the Agent as its attorney in fact (i) to
execute on behalf of the Debtor as debtor and to file financing statements
necessary or desirable in the Agent’s sole discretion to perfect and to maintain
the perfection and priority of the Agent’s security interest in the Collateral,
(ii) to indorse and collect any cash proceeds of the Collateral upon a Default,
(iii) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Collateral
and which are Securities or with financial intermediaries holding other
Investment Property as may be necessary or advisable to give the Agent Control
over such Securities or other Investment Property, (v) to enforce payment of the
Receivables in the name of the Agent or the Debtor, (vi) to apply the proceeds
of any Collateral received by the Agent to the Secured Obligations as provided
in Article VII, and (vii) to discharge past due taxes, assessments, charges,
fees or Liens on the Collateral (except for such Liens as are specifically
permitted hereunder), and the Debtor agrees to reimburse the Agent on demand for
any payment made or any expense incurred by the Agent in connection therewith,
provided that this authorization shall not relieve the Debtor of any of its
obligations under this Security Agreement or under the Credit Agreement.

 

-12-



--------------------------------------------------------------------------------



 



8.5 Specific Performance of Certain Covenants. The Debtor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1.5, 4.1.6,
5.3, or 8.7 or in Article VII will cause irreparable injury to the Agent and the
Lenders, that the Agent and Lenders have no adequate remedy at law in respect of
such breaches and therefore agrees, without limiting the right of the Agent or
the Lenders to seek and obtain specific performance of other obligations of the
Debtor contained in this Security Agreement, that the covenants of the Debtor
contained in the Sections referred to in this Section 8.5 shall be specifically
enforceable against the Debtor.
8.6 Use and Possession of Certain Premises. Upon the occurrence of a Default,
the Agent shall be entitled to occupy and use any premises owned or leased by
the Debtor where any of the Collateral or any records relating to the Collateral
are located until the Secured Obligations are paid or the Collateral is removed
therefrom, whichever first occurs, without any obligation to pay the Debtor for
such use and occupancy.
8.7 Dispositions Not Authorized. The Debtor is not authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1.5 and
notwithstanding any course of dealing between the Debtor and the Agent or other
conduct of the Agent, no authorization to sell or otherwise dispose of the
Collateral (except as set forth in Section 4.1.5) shall be binding upon the
Agent or the Lenders unless such authorization is in writing signed by the Agent
with the consent or at the direction of the Required Lenders.
8.8 Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Debtor, the Agent and the
Lenders and their respective successors and assigns (including all persons who
become bound as a debtor to this Security Agreement), except that the Debtor
shall not have the right to assign its rights or delegate its obligations under
this Security Agreement or any interest herein, without the prior written
consent of the Agent.
8.9 Survival of Representations. All representations and warranties of the
Debtor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.
8.10 Taxes and Expenses. Any taxes (including income taxes) payable or finally
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Debtor, together with interest and penalties, if
any. The Debtor shall reimburse the Agent for any and all out-of-pocket expenses
and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Agent) paid or incurred by the Agent
in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). Any and all costs and expenses incurred by the Debtor
in the performance of actions required pursuant to the terms hereof shall be
borne solely by the Debtor.

 

-13-



--------------------------------------------------------------------------------



 



8.11 Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.
8.12 Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full and no commitments of the Agent or the
Lenders which would give rise to any Secured Obligations are outstanding.
8.13 Entire Agreement. This Security Agreement embodies the entire agreement and
understanding between the Debtor and the Agent relating to the Collateral and
supersedes all prior agreements and understandings between the Debtor and the
Agent relating to the Collateral.
8.14 CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE
STATE OF ARIZONA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
8.15 Non-Borrower Provisions.
(a) All advances of principal under the Note shall be made to Borrower subject
to and in accordance with the terms thereof. It is not necessary for the Agent
or the Lenders to inquire into the powers of Borrower or the officers,
directors, partners or agents acting or purporting to act on its behalf. Debtor
is and shall continue to be fully informed as to all aspects of the business
affairs of Borrower that it deems relevant to the risks it is assuming and
hereby waives and fully discharges the Agent and the Lenders from any and all
obligations to communicate to Debtor any facts of any nature whatsoever
regarding Borrower and Borrower’s business affairs.
(b) Debtor authorizes Lender, without notice or demand, without affecting the
obligations of Debtor hereunder or the personal liability of any person for
payment or performance of the Secured Obligations and without affecting the lien
or the priority of the security interest, from time to time, at the request of
any person primarily obligated therefor, to renew, compromise, extend,
accelerate or otherwise change the time for payment or performance of, or
otherwise change the terms of, all or any part of the Secured Obligations,
including increase or decrease any rate of interest thereon. Debtor waives and
agrees not to assert: (i) any right to require the Agent and the Lenders to
proceed against Borrower; (ii) the benefits of any statutory provision limiting
the liability of a surety, including without limitation the benefit of
Section 12-1641, et seq., of the Arizona Revised Statutes; and (iii) any defense
arising by reason of any disability or other defense of Borrower or by reason of
the cessation from any cause whatsoever of the liability of Borrower. Debtor
shall have no right of subrogation and hereby waives any right to enforce any
remedy which the Agent and the Lenders now have, or may hereafter have, against
Borrower.

 

-14-



--------------------------------------------------------------------------------



 



ARTICLE IX
NOTICES
9.1 Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in the Credit Agreement.
9.2 Change in Address for Notices. Each of the Debtor, the Agent and the Lenders
may change the address for service of notice upon it by a notice in writing to
the other parties.
ARTICLE X
THE AGENT
JPMORGAN CHASE BANK, N.A. has been appointed Agent for the Lenders hereunder
pursuant to the Credit Agreement. It is expressly understood and agreed by the
parties to this Security Agreement that any authority conferred upon the Agent
hereunder is subject to the terms of the delegation of authority made by the
Lenders to the Agent pursuant to the Credit Agreement, and that the Agent has
agreed to act (and any successor Agent shall act) as such hereunder only on the
express conditions contained in the Credit Agreement. Any successor Agent
appointed pursuant to the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Agent hereunder.

 

-15-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Debtor and the Agent have executed this Security
Agreement as of the date first above written.

               ,
 
             
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            JPMORGAN CHASE BANK, N.A.,     as Administrative Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

-16-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
(See Sections 3.4, 3.5 and 4.1.7 of Security Agreement)
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:
7676 East Pinnacle Peak Road
Scottsdale, Arizona 85255
Locations of Inventory and Equipment and Fixtures:

A.  
Real Properties Owned by the Debtor:
  B.  
Real Properties Leased by the Debtor (Include Landlord’s Name):
  C.  
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
(See Section 3.9 of Security Agreement)

A.  
[Intentionally left blank.]
  B.  
[Intentionally left blank.]
  C.  
Patents, copyrights, trademarks protected under federal law:*

 

*  
For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application;
(iii) patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for. Any licensing agreements for
patents or trademarks should be described on a separate schedule.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “F”
FORM OF CONTINUING GUARANTEE
TO: JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders
1. For valuable consideration, the undersigned (hereinafter called “Guarantor”),
whose address is set forth after Guarantor’s signature below, jointly and
severally, and unconditionally, guarantees and promises to pay to the Lenders
party to that Credit Agreement dated as of August 31, 2007 (as it may be amended
or modified from time to time, the “Credit Agreement”) by and among the
hereinafter defined Borrower, said Lenders and JPMORGAN CHASE BANK, N.A. as
Administrative Agent (Lenders and Administrative Agent hereinafter collectively
called “Lender”), or order, on demand, in lawful money of the United States, any
and all indebtedness of P.F. CHANG’S CHINA BISTRO, INC., a Delaware corporation
(hereinafter called “Borrower”), to Lender. If more than one Borrower is named
herein, or if this Guarantee is executed by more than one Guarantor, the word
“Borrower” and the word “Guarantor” respectively shall mean all and any one or
more of them, severally and collectively. The word “indebtedness” is used in its
most comprehensive sense and includes any and all advances, debts, obligations
and liabilities of Borrower heretofore, now or hereafter made, incurred or
created, with or without notice to Guarantor, whether voluntary or involuntary
and however arising, whether due or not due, absolute or contingent, liquidated
or unliquidated, determined or undetermined, and whether Borrower is liable
individually or jointly with others, or whether recovery upon such indebtedness
may be or hereafter become barred by any statute of limitations, or whether such
indebtedness may be or hereafter become otherwise unenforceable, arising from or
in connection with the Credit Agreement or any Swap Agreement (as defined in the
Credit Agreement) exclusive, however, of any indebtedness of Borrower to Lender
presently covered by existing guaranties executed by Guarantor, but without
derogation to such existing guaranties, if any, which are hereby ratified and
reaffirmed.
2. Any payment by Guarantor shall not reduce Guarantor’s obligation hereunder,
unless written notice to that effect is actually received by Lender at or prior
to the time of such payment.
3. This is a continuing guarantee that shall remain in full force and effect and
includes all indebtedness arising under the Credit Agreement or any Swap
Agreement.
4. Guarantor is providing this Guarantee at the instance and request of Borrower
to induce Lender to extend or continue financial accommodations to Borrower.
Guarantor hereby represents and warrants that Guarantor is and will continue to
be fully informed about all aspects of the financial condition and business
affairs of Borrower that Guarantor deems relevant to the obligations of
Guarantor hereunder and hereby waives and fully discharges Lender from any and
all obligations to communicate to Guarantor any information whatsoever regarding
Borrower or Borrower’s financial condition or business affairs.

 

 



--------------------------------------------------------------------------------



 



5. Guarantor authorizes Lender, without notice or demand and without affecting
Guarantor’s liability hereunder, from time to time, to: (a) renew, modify,
compromise, extend, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the indebtedness or any part thereof, including
increasing or decreasing the rate of interest thereon; (b) release, substitute
or add any one or more endorsers, Guarantor or other guarantors; (c) take and
hold security for the payment of this Guarantee or the indebtedness, and
enforce, exchange, substitute, subordinate, waive or release any such security;
(d) proceed against such security and direct the order or manner of sale of such
security as Lender in its discretion may determine; and (e) apply any and all
payments from Borrower, Guarantor or any other guarantor, or recoveries from
such security, in such order or manner as Lender in its discretion may
reasonably determine.
6. Guarantor waives and agrees not to assert: (a) any right to require Lender to
proceed against Borrower or any other guarantor, to proceed against or exhaust
any security for the indebtedness, to pursue any other remedy available to
Lender, or to pursue any remedy in any particular order or manner; (b) the
benefit of any statute of limitations affecting Guarantor’s liability hereunder
or the enforcement thereof; (c) demand, diligence, presentment for payment,
protest and demand, and notice of extension, dishonor, protest, demand,
nonpayment and acceptance of this Guarantee; (d) notice of the existence,
creation or incurring of new or additional indebtedness of Borrower to Lender;
(e) the benefits of any statutory provision limiting the liability of a surety,
including without limitation the provisions of A.R.S. Sections 12-1641, et seq.;
(f) any defense arising by reason of any disability or other defense of Borrower
or by reason of the cessation from any cause whatsoever (other than payment in
full) of the liability of Borrower for the indebtedness; and (g) the benefits of
any statutory provision limiting the right of Lender to recover a deficiency
judgment, or to otherwise proceed against any person or entity obligated for
payment of the indebtedness, after any foreclosure or trustee’s sale of any
security for the indebtedness, including without limitation the benefits, if
any, to Guarantor of A.R.S. Section 33-814. Guarantor shall have no right of
subrogation and hereby waives any right to enforce any remedy which Lender now
has, or may hereafter have, against Borrower, and waives any benefit of, and any
right to participate in, any security now or hereafter held by Lender.
7. Until all indebtedness of Borrower to Lender shall be paid in full, all
existing and future indebtedness of Borrower to Guarantor is hereby subordinated
to the indebtedness of Borrower to Lender and such indebtedness of Borrower to
Guarantor, if Lender so requests, shall be collected, enforced and received by
Guarantor as trustee for Lender and shall be paid over to Lender on account of
the indebtedness of Borrower to Lender, but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guarantee.
8. In addition to all liens upon, and rights of setoff against, the monies,
securities or other property of Guarantor given to Lender by law, Lender shall
have a lien and a right of setoff against, and Guarantor hereby grants to Lender
a security interest in, all monies, securities and other property of Guarantor
now and hereafter in the possession of or on deposit with Lender, whether held
in a general or special account or deposit, or for safekeeping or otherwise;
every such lien and right of setoff may be exercised without demand upon or
notice to Guarantor. No lien or right of setoff shall be deemed to have been
waived by any act or conduct on the part of Lender, by any neglect to exercise
such right of setoff or to enforce such lien, or by any delay in so doing.

 

-2-



--------------------------------------------------------------------------------



 



9. It is not necessary for Lender to inquire into the powers of Borrower or the
officers, directors, partners or agents acting or purporting to act on its
behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.
10. Guarantor agrees to pay all reasonable attorneys’ fees and all other
reasonable costs and expenses which may be incurred by Lender in enforcing this
Guarantee.
11. The obligations of Guarantor hereunder are joint and several if Guarantor is
more than one person or entity, are separate and independent of the obligations
of Borrower and of any other guarantor, and a separate action or actions may be
brought and prosecuted against Guarantor whether action is brought against
Borrower or any other guarantor or whether Borrower or any other guarantor is
joined in any action or actions. The obligations of Guarantor hereunder shall
survive and continue in full force and effect until payment in full of the
indebtedness is actually received by Lender, notwithstanding any release or
termination of Borrower’s liability by express or implied agreement with Lender
or by operation of law and notwithstanding that the indebtedness or any part
thereof is deemed to have been paid or discharged by operation of law or by some
act or agreement of Lender. For purposes of this Guarantee, the indebtedness
shall be deemed to be paid only to the extent that Lender actually receives
immediately available funds and to the extent of any credit bid by Lender at any
foreclosure or trustee’s sale of any security for the indebtedness.
12. This Guarantee sets forth the entire agreement of Guarantor and Lender with
respect to the subject matter hereof and supersedes all prior oral and written
agreements and representations by Lender to Guarantor. No modification or waiver
of any provision of this Guarantee or any right of Lender hereunder and no
release of Guarantor from any obligation hereunder shall be effective unless in
a writing executed by an authorized officer of Lender.
13. This Guarantee shall inure to the benefit of Lender and its successors and
assigns and shall be binding upon Guarantor and its heirs, personal
representatives, successors and assigns. Lender may assign this Guarantee in
whole or in part without notice.
14. This Guarantee shall be governed by and construed according to the laws of
the State of Arizona.

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF these presents are executed as of the  _____  day of
                    , 20  _____  .

              GUARANTOR:
 
             
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Its:    
 
       
 
       
 
  Address:    
 
       
 
       
 
       

 

-4-